Execution Version


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.






LICENSE AGREEMENT
THIS LICENSE AGREEMENT (“Agreement”), effective as of September 30, 2019 (the
“Effective Date”), is made by and between CHIMERIX, INC., a corporation
organized and existing under the laws of the State of Delaware (“Chimerix”), and
SYMBIO PHARMACEUTICALS LIMITED, a corporation organized and existing under the
laws of Japan (“SymBio”).
RECITALS
WHEREAS, Chimerix owns or otherwise controls patents, patent applications,
know-how and other information relating to the compound known as brincidofovir;
WHEREAS, SymBio is engaged in the discovery and development of antiviral
therapies; and
WHEREAS, SymBio desires to obtain, and Chimerix is willing to grant to SymBio, a
license under the Chimerix Technology to develop, make, have made, use, sell,
have sold, offer for sale and import Compounds and Products in the Field, on the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
ARTICLE 1

DEFINITIONS
Unless specifically set forth to the contrary herein, the following terms shall
have the respective meanings set forth below:
1.1    “Acceptance for Filing” shall mean, with respect to an NDA filed for a
Product: (a) in the United States, the receipt of written notice from the FDA in
accordance with 21 C.F.R. §314.101(a)(2) (or its successor regulation) that such
NDA is officially “filed”; (b) in an EU Market, the receipt of written notice of
acceptance for filing of such NDA from the EMA or the applicable national
Regulatory Authority in such EU Market (as applicable); or (c) in Japan, the
receipt of written notice of acceptance for filing of such NDA from the PMDA.
1.2    “Accounting Standards” shall mean (a) U.S. generally accepted accounting
principles, (b) Japan generally accepted accounting principles, or
(c) international financial reporting standards; in any case, consistently
applied throughout the organization of a Party (or a Related Party, as
applicable).


-1-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




1.3    “Acquirer Compound” shall mean:
(a)    any Converting Compound that is Controlled by a Third-Party Acquirer of
Chimerix, or any Affiliate of such Third-Party Acquirer, immediately prior to
such Third-Party Acquirer’s acquisition of Chimerix; or
(b)    any Converting Compound that is Controlled by a Third-Party Acquirer of
Chimerix, or any Affiliate of such Third-Party Acquirer, following such
Third-Party Acquirer’s acquisition of Chimerix, provided that such Converting
Compound (i) was invented or reduced to practice without the use of any Chimerix
Know-How (including any of Chimerix’s confidential or proprietary information
existing prior to such Third-Party’s acquisition of Chimerix) and (ii) is not
claimed by any of the Chimerix Patent Rights set forth in Exhibit A.
1.4    “Act” shall mean, as applicable, the United States Federal Food, Drug and
Cosmetic Act, 21 U.S.C. §§301 et seq., or the Public Health Service Act, 42
U.S.C. §§262 et seq., as such may be amended from time to time.
1.5    “Actual Combination Product Net Sales” shall have the meaning provided in
Section 1.50.
1.6    “Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with such Person. A Person shall be deemed to control another Person if such
Person possesses the power to direct or cause the direction of the management,
business and policies of such Person, whether through the ownership of 50% or
more of the voting securities of such Person, by contract or otherwise. For
clarity, once a Person ceases to be an Affiliate of a Party then without any
further action, such Person shall cease to have any rights under this Agreement
by reason of being an Affiliate of such Party.
1.7    “Applicable Laws” shall mean the laws of any jurisdiction that are
applicable to any of the Parties or their respective Affiliates in carrying out
activities hereunder or to which any of the Parties or their respective
Affiliates in carrying out the activities hereunder is subject, and shall
include all statutes, enactments, acts of legislature, laws, ordinances, rules,
regulations, notifications, guidelines, policies, directions, directives and
orders of any statutory authority, tribunal, board, or court or any central or
state government or local authority or other governmental entity in such
jurisdictions.
1.8    “Business Day” shall mean any day other than Saturday, Sunday, or a
national holiday in Japan or the United States.
1.9    “Chimerix Field Patent Rights” shall mean Chimerix Patent Rights the
claims of which are limited to methods of use in the Field and that do not claim
methods of use of Compound or Product outside the Field.
1.10    “Chimerix Know-How” shall mean all Know-How Controlled by Chimerix or
any of its Affiliates as of the Effective Date or during the Term.


-2-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




1.11    “Chimerix NPP” shall have the meaning provided in Section 2.4.
1.12    “Chimerix Patent Rights” shall mean any and all Patent Rights Controlled
by Chimerix or any of its Affiliates as of the Effective Date or during the Term
that claim or otherwise Cover the composition of matter, manufacture or use of
any Compound or Product (but excluding claims solely and specifically claiming
the composition of matter, use, or manufacture of any Other Active); but
specifically excluding Chimerix’s (and its Affiliates’) rights in Joint Patent
Rights. The Chimerix Patent Rights shall include those listed in Exhibit A.
Chimerix shall update Exhibit A from time-to-time, but no less than once per
calendar year during the Term, to reflect the then-current list of Chimerix
Patent Rights. Notwithstanding the foregoing, Chimerix Patent Rights shall not
include any Patent Rights Controlled by any Third-Party Acquirer of Chimerix, or
any Affiliate of such Third-Party Acquirer, except for any such Patent Rights
claiming inventions made by such Third-Party Acquirer or its Affiliate after
such Third-Party Acquirer’s acquisition of Chimerix through (a) the use of
Chimerix Know-How or (b) the practice of any invention that is then Covered by a
Valid Claim of the Chimerix Patent Rights listed in Exhibit A.
1.13    “Chimerix Product” shall mean a Compound or Product developed,
manufactured or commercialized by Chimerix, its Affiliates or licensees for the
treatment or prevention of an Excluded Indication.
1.14    “Chimerix Technology” shall mean Chimerix Patent Rights and Chimerix
Know-How.
1.15    “Combination Product” shall mean a pharmaceutical product comprising a
fixed-dose formulation of Product or Compound and at least one Other Active.
1.16    “Commercially Reasonable Efforts” shall mean, (a) with respect to the
efforts to be expended by a Party to accomplish any objective (other than any
objective relating to development or commercialization of a Product, which is
covered by clause (b) below), such reasonable, diligent, and good faith efforts
as such Party would normally use to accomplish a similar objective under similar
circumstances, and (b) with respect to the efforts to be expended by a Party
with respect to development or commercialization of a Product, the level of
reasonable, diligent, good faith efforts that biopharmaceutical companies
typically devote to the development, registration and commercialization of
products owned by them that are at a similar stage in their development or
product life and are of similar market potential taking into account efficacy,
safety, approved labeling, the competitiveness of alternative products in the
marketplace, the patent and other proprietary position of the product, the
likelihood of regulatory approval, the profitability of the product, and other
relevant factors. “Commercially Reasonable Efforts” shall be determined on a
country-by-country and Product-by-Product basis, and it is anticipated that the
level of effort and resources that constitute “Commercially Reasonable Efforts”
will change over time, reflecting changes in the status of a Product, as
applicable, and the country or countries involved. It is expressly understood
that the cessation of all development and commercialization efforts with respect
to Product shall not constitute use of Commercially Reasonable Efforts. As used
in this Section 1.16, “biopharmaceutical companies” shall mean companies in the
biopharmaceutical industry of a size and stage of development similar to that of
such Party, including those having human pharmaceutical product candidates or
products in a similar stage of development to the Compound.


-3-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




1.17    “Compound” shall mean:
(a)    the 3-(Hexadecyloxy)propyl hydrogen
({[(2S)-1-(4-amino-2-oxo-1(2H)-pyrimidinyl)-3-hydroxy-2-propanyl]oxy}methyl)phosphonate
(alternatively named Phosphonic acid,
P-[[(S)-2-(4-amino-2-oxo-1(2H)-pyrimidinyl)-1-(hydroxymethyl)ethoxy]methyl]mono[3-(hexadecyloxy)propyl]ester),
known as “brincidofovir”;
(b)    any Converting Compound that is Controlled by Chimerix as of the
Effective Date;
(c)    any Converting Compound that is Controlled by Chimerix after the
Effective Date and during the Term; but excluding any Acquirer Compound;
(d)    any metabolite of any of the compounds (excluding Acquirer Compounds)
described in the preceding subparagraphs (a)-(c);
(e)    any prodrug, conjugate or complex of any of the compounds (excluding
Acquirer Compounds) described in the preceding subparagraphs (a)-(d); or
(f)    any salt, free acid/base, solvate, enantiomer, isomer, hydrate, ester,
racemate or polymorphic form of any of the compounds (excluding Acquirer
Compounds) described in the preceding subparagraphs (a)-(e).
1.18    “Compound INDs” shall mean INDs # [*].
1.19    “Committee” shall mean the joint review committee established to
facilitate the collaboration hereunder, as more fully described in Section 3.4.
1.20    “Confidential Information” shall mean any and all Information, whether
communicated in writing or orally or by any other method, which is provided by
or on behalf of one Party to the other Party in connection with this Agreement
or pursuant to that certain Mutual Non-Disclosure Agreement between the Parties
dated August 27, 2018.
1.21    “Control”, “Controls” or “Controlled by” shall mean, with respect to any
Patent Rights, Information, Know How, other intellectual property rights, or
compounds, the possession by a Party or its Affiliates of the ability (whether
by ownership, license or other right, other than pursuant to a license granted
under this Agreement) to grant access to, or a license or sublicense of, such
Patent Rights, Know-How, Information, other intellectual property rights, or
compounds to the other Party as contemplated by this Agreement without violating
the terms of any agreement or other arrangement with any Third Party.
1.22    “Converting Compound” shall mean a pharmaceutically active compound that
is converted in vivo into the active moiety cidofovir diphosphate. It is
understood that brincidofovir is a Converting Compound.
1.23    “Cover” shall mean, with respect to a Patent Right and a Compound or
Product, that, in the absence of a license under or ownership of such Patent
Right, the manufacture, use, sale,


-4-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




offer for sale or import of such Compound or Product would Infringe such Patent
Right (or, in the case of a claim of a pending patent application, would, upon
the issuance of a patent containing such claim, Infringe such claim). Cognates
of the word “Cover” shall have correlative meanings.
1.24    “EMA” shall mean the European Medicines Agency or any successor entity
thereto with jurisdiction over the European Union.
1.25    “Entity” shall mean any corporation, general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
company (including any limited liability company or joint stock company), firm
or other enterprise, association, organization or entity.
1.26    “EU Market” shall mean any European Union member state, including the
United Kingdom, whether or not a member of the European Union at any given time.
1.27    “Excluded Indication” shall mean the treatment or prevention of
Smallpox.
1.28    “Export Control Laws” shall mean all applicable U.S. laws and
regulations relating to (a) sanctions and embargoes imposed by the Office of
Foreign Assets Control of the U.S. Department of Treasury or (b) the export or
re-export of commodities, technologies, or services, including the Export
Administration Act of 1979, 24 U.S.C. §§2401-2420, the International Emergency
Economic Powers Act, 50 U.S.C. §§1701-1706, the Trading with the Enemy Act, 50
U.S.C. §§1 et seq., the Arms Export Control Act, 22 U.S.C. §§2778 and 2779, and
the International Boycott Provisions of Section 999 of the U.S. Internal Revenue
Code of 1986 (as amended).
1.29    “FCPA” shall mean the U.S. Foreign Corrupt Practices Act (15 U.S.C.
§§78dd-1, et seq.) as amended.
1.30    “FDA” shall mean the U.S. Food and Drug Administration and any successor
entity thereto.
1.31    “Field” shall mean the use of Compound or Product for the treatment or
prevention of any and all Indications, but specifically excluding the use of
Compound or Product for the treatment or prevention of any Excluded Indication.
1.32    “First Commercial Sale” shall mean, with respect to a given Product in a
given country, the first commercial transfer or disposition for value of such
Product by SymBio or a Related Party to a Third Party (other than a Related
Party) for end use or consumption of such Product in such country after receipt
of Marketing Approval for such Product in such country. For clarity, First
Commercial Sale shall be determined on a Product-by-Product and
country-by-country basis.
1.33    “Generic Version” shall mean, with respect to a Product, on a
country-by-country basis, a pharmaceutical product that: (a) is sold in a given
country by a Third Party, other than a Related Party or any other Person in a
chain of distribution originating from SymBio or a Related Party; (b) contains
the same Compound as such Product in the same dosage form as such Product; and
(c) has been approved for marketing by the relevant Regulatory Authority in such
country in


-5-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




reliance on the Marketing Approval for such Product in such country, including
any such pharmaceutical product that has been approved for marketing (i) in the
United States, pursuant to Section 505(b)(2) or Section 505(j) of the Act (21
U.S.C. §355(b)(2) or 21 U.S.C. §355(j), respectively), (ii) in the European
Union or a European Union member state, as a “generic medicinal product”
pursuant to Article 10 of Parliament and Council Directive 2001/83/EC as amended
(including an application under Article 6.1 of Parliament and Council Regulation
(EC) No 726/2004 that relies for its content on any such provision), (iii) in
Japan, Article 14, Paragraph 1 of the Act on Securing Quality, Efficacy and
Safety of Products Including Pharmaceuticals and Medical Devices (Act No 145 of
1960, as amended), or (iv) in any other country or jurisdiction, pursuant to any
equivalent of the foregoing laws, regulations or directives, wherein the
approval of such pharmaceutical product is based on reference to the Marketing
Approval for such Product in such country and a demonstration of bio-equivalence
to such Product and that may be substituted for the Product without any
additional action by the physician or health care practitioner.
1.34    “GCP” shall mean the then current “good clinical practices” as such term
is defined from time to time by the FDA, EMA, MHLW, or other Regulatory
Authority of competent jurisdiction pursuant to its regulations, guidelines or
otherwise, as applicable. Notwithstanding the foregoing, for purposes of the
representations and warranties made by Chimerix in Section 7.2, “GCP” shall mean
the then current “good clinical practices” as such term is defined from time to
time by the FDA pursuant to its regulations, guidelines or otherwise.
1.35    “GLP” shall mean the then current “good laboratory practices” as such
term is defined from time to time by the FDA, EMA, MHLW, or other Regulatory
Authority of competent jurisdiction pursuant to its regulations, guidelines or
otherwise, as applicable. Notwithstanding the foregoing, for purposes of the
representations and warranties made by Chimerix in Section 7.2, “GLP” shall mean
the then current “good laboratory practices” as such term is defined from time
to time by the FDA pursuant to its regulations, guidelines or otherwise, as
applicable.
1.36    “GMP” shall mean the then current “good manufacturing practices” as such
term is defined from time to time by the FDA, EMA, MHLW, or other Regulatory
Authority of competent jurisdiction pursuant to its regulations, guidelines or
otherwise, as applicable. Notwithstanding the foregoing, for purposes of the
representations and warranties made by Chimerix in Section 7.2, “GMP” shall mean
the then current “good manufacturing practices” as such term is defined from
time to time by the FDA pursuant to its regulations, guidelines or otherwise, as
applicable.
1.37    “ICH” means the International Council for Harmonisation (formerly the
International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use).
1.38    “IND” shall mean an investigational new drug application, clinical study
application, clinical trial exemption, or similar application or submission for
approval to conduct human clinical investigations filed with or submitted to a
Regulatory Authority in conformance with the requirements of such Regulatory
Authority, including any such application filed with the FDA pursuant to 21 CFR
Part 312.


-6-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




1.39    “Indication” shall mean a separate, and distinct class of disease,
syndrome or medical condition in humans for which a separate NDA or a supplement
(or other addition) to an existing NDA is required. For clarity, different
stages of the same disease or condition shall not be different Indications,
different lines of treatment of the same disease or condition shall not be
different Indications, and the treatment or prevention of the same disease or
condition in different populations (e.g., adult and pediatric) shall not be
different Indications.
1.40    “Information” shall mean any and all proprietary data, information,
materials and know-how (whether patentable or not) that are not in the public
domain, including, (a) ideas, discoveries, inventions, improvements, technology
or trade secrets, (b) pharmaceutical, chemical and biological materials,
products, components or compositions, (c) methods, procedures, formulas,
processes, tests, assays, techniques, regulatory requirements and strategies,
(d) biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, clinical, safety, manufacturing and quality control
data and information related thereto, (e) technical and non-technical data and
other information related to the foregoing, and (f) drawings, plans, designs,
diagrams, sketches, specifications or other documents containing or relating to
such information or materials.
1.41    “Infringe” or “Infringement” means any infringement of a Patent Right as
determined by Applicable Law, including direct infringement, contributory
infringement or any inducement to infringe.
1.42    “Initiates” or “Initiation” shall mean, with respect to a human clinical
trial, the administration of the first dose to the first patient/subject in such
trial.
1.43    “Invention” shall mean any invention, whether or not patentable, made in
the course and as a result of the conduct of the activities contemplated by this
Agreement.
1.44    “Joint Invention” shall have the meaning provided in Section 8.1.
1.45    “Joint Patent Rights” shall have the meaning provided in Section 8.1.
1.46    “Know-How” shall mean any and all Information related to a Compound or
Product, or any formulation, product improvement or Indication thereof, or
necessary or useful for the development, manufacture, commercialization or use
of any of the foregoing; but excluding, in each case, Information solely and
specifically related to any Other Active.
1.47    “Marketing Approval” shall mean all approvals from the relevant
Regulatory Authority in a given country necessary to market and sell a
pharmaceutical product in such country, including pricing and reimbursement
approvals if required for marketing or sale of such product in such country.
1.48    “MHLW” shall mean the Japanese Ministry of Health, Labor and Welfare, or
any related or successor agency, or subagency thereto, including without
limitation the Pharmaceuticals and Medical Devices Agency of Japan (the “PMDA”).


-7-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




1.49    “NDA” shall mean: (a) in the United States, a New Drug Application (as
more fully defined in 21 CFR 314.5, et seq.) filed with the FDA, or any
successor application thereto; (b) in Japan, a New Drug Application as filed
with the MHLW, or any successor application thereto; or (c) in any other country
or group of countries, the equivalent application or submission for approval to
market a pharmaceutical product filed with the governing Regulatory Authority in
such country or group of countries.
1.50    “Net Sales” shall mean the gross amounts invoiced for sales or other
dispositions of Products by or on behalf of SymBio or any of its Related Parties
(each, a “Selling Party”) to Third Parties (other than Related Parties), less
the following deductions actually incurred, allowed, paid or accrued by the
Selling Party and specifically attributable to Products, all in compliance with
applicable Accounting Standards, consistently applied by the Selling Party:
(a)    normal and customary trade discounts, including trade, cash and quantity
discounts or rebates credits or refunds, actually allowed or taken;
(b)    credits or allowances actually granted or made for rejection of or return
of previously sold Products, including recalls, or for retroactive price
reductions and billing errors or for stocking allowances;
(c)    governmental and other rebates (or credits or other equivalents thereof)
actually granted to managed health care organizations, commercial insurance
companies, pharmacy benefit managers (or equivalents thereof), distributors,
national, state/provincial, local, and other governments, their agencies and
purchasers, and reimbursers, or to trade customers, in each case with respect to
Product;
(d)    reasonable fees paid to wholesalers, distributors, selling agents
(excluding sales representatives of the Selling Party), group purchasing
organizations, Third-Party payors, other contractees and managed care entities,
in each case with respect to the Product;
(e)    charges separately invoiced for freight, insurance, transportation,
postage and handling;
(f)    taxes, custom duties or other governmental charges (including any tax
such as a value added or similar tax or government charge but excluding what is
commonly known as income tax) levied on or measured by the billing amount for
Products, as adjusted for rebates and refunds; and
(g)    the amount of any actual write-offs for bad debt on previously sold
Product in accordance with the applicable Accounting Standards used by the
Selling Party, consistently applied, not to exceed [*] in any calendar quarter;
provided that any amount written off that is subsequently collected shall be
treated as Net Sales in the calendar quarter in which it is collected;
provided that, in each case ((a) through (g)): (1) each such deduction is
calculated in a manner consistent with the Selling Party’s customary practice
for pharmaceutical products and in accordance with applicable Accounting
Standards, consistently applied by the Selling Party; (2) each such


-8-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




deduction is directly allocable to Product, or apportioned on a good faith, fair
and equitable basis to Product and other products of the Selling Party and its
Affiliates such that Product does not bear a disproportionate portion of such
deductions; and (3) in no event shall any particular amount identified above be
deducted more than once in calculating Net Sales (i.e., no “double counting” of
deductions).
Sale or other disposition of Product by a Selling Party to another Selling Party
for resale by such other Selling Party to a Third Party (other than a Selling
Party) shall not be deemed a sale for purposes of this definition of Net Sales,
provided that the subsequent resale to a Third Party (other than a Selling
Party) is included in the computation of Net Sales. In the event of any sale or
other disposition of Product for any consideration other than exclusively
monetary consideration on bona fide arm’s-length terms (including any sale or
other disposition of Product by a Selling Party to another Selling Party for end
use by such other Selling Party), or in the event Product is “bundled” for sale
together with one or more other products for a single price in a country, then
for purposes of calculating Net Sales under this Agreement, such Product shall
be deemed to have been sold exclusively for cash at the weighted (by sales
volume) average sale price of such Product in bona fide arm’s-length
transactions (when sold alone, and not with other products) in the applicable
country in which such sale or other disposition occurred during the applicable
accounting period. Transfers or dispositions of Product for charitable, research
and development, clinical or humanitarian purposes (in each case, without
consideration), and Products provided at or below their manufacturing cost
(determined in accordance with applicable Accounting Standards, consistently
applied) and used in compassionate use or named patient programs, shall be
disregarded in determining Net Sales.
On a country-by-country basis, if a Product is sold in a country as part of a
Combination Product in a calendar quarter, Net Sales of such Product in such
country during such calendar quarter for the purpose of determining royalties
and commercialization milestone payments due hereunder shall be calculated as
follows.
(i)    In the event that both (x) a Single-Agent Product containing the Compound
in such Combination Product is sold separately in finished form in such country
during such calendar quarter and (y) the Other Active(s) in such Combination
Product are sold separately in finished form in such country during such
calendar quarter, then Net Sales of such Product shall be determined by
multiplying the actual Net Sales of the Combination Product calculated pursuant
to the preceding provisions of this Section 1.50 (“Actual Combination Product
Net Sales”) in such country during such calendar quarter by the fraction,
A / (A+B) where A is the weighted average sale price of such Single-Agent
Product when sold separately in finished form in such country during such
calendar quarter, and B is the weighted average sale price of the Other
Active(s) in the Combination Product when sold separately in finished form in
such country during such calendar quarter.
(ii)    In the event that Single-Agent Product containing the Compound in such
Combination Product is sold separately in finished form in such country during
such calendar quarter, but the Other Active(s) in such Combination Product are
not sold separately in finished form in such country during such calendar
quarter, then Net Sales of such Product shall be calculated


-9-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




by multiplying the Actual Combination Product Net Sales of the Combination
Product in such country during such calendar quarter by the fraction A / C where
A is the weighted average sale price of such Single-Agent Product when sold
separately in finished form in such country during such calendar quarter and C
is the weighted average sale price of the Combination Product in such country
during such calendar quarter.
(iii)    In the event that no Single-Agent Product containing the Compound in
such Combination Product is sold separately in finished form in such country
during such calendar quarter, but the Other Active(s) in such Combination
Product are sold separately in finished form in such country during such
calendar quarter, Net Sales of such Product shall be calculated by multiplying
the Actual Combination Product Net Sales of the Combination Product by the
fraction (C‑B) / C, where B is the weighted average sale price of the Other
Active(s) in the Combination Product when sold separately in finished form in
such country during such calendar quarter, and C is the weighted average sale
price of the Combination Product in such country during such calendar quarter.
(iv)    In the event that neither a Single-Agent Product containing the Compound
in such Combination Product is sold separately in finished form in such country
during such calendar quarter, nor the Other Active(s) in such Combination
Product are sold separately in finished form in such country during such
calendar quarter, then the methodology for determining Net Sales of such Product
in such country shall be mutually agreed in writing by the parties in good faith
based on the relative contributions of the Compound and the Other Active(s) in
such Combination Product to the total value of the Combination Product.
1.51    “Other Active” shall mean any active pharmaceutical ingredient that is
not a Compound.
1.52    “Party” shall mean SymBio and Chimerix, individually, and “Parties”
shall mean SymBio and Chimerix, collectively.
1.53    “Patent Rights” shall mean: (a) patents and patent applications (which
for the purposes of this Agreement shall be deemed to include certificates of
invention and applications for certificates of invention); (b) any and all
divisionals, continuations, continuations-in-part, reissues, renewals,
substitutions, registrations, re-examinations, revalidations, extensions,
supplementary protection certificates and the like of any such patents and
patent applications; and (c) any and all foreign equivalents of the foregoing.
1.54    “Person” shall mean any natural person or Entity.
1.55    “Phase 3 Clinical Trial” shall mean a human clinical trial of a Product
in any country designed to: (a) establish that such Product is safe and
efficacious for its intended use; (b) define warnings, precautions and adverse
reactions that are associated with the Product in the dosage range to be
prescribed; and (c) support regulatory approval of such Product that would
satisfy the requirements of 21 CFR 312.21(c) or its non-US equivalents.


-10-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




1.56    “Pivotal Trial” shall mean: (a) a Phase 3 Clinical Trial; or (b) any
other human clinical trial that the applicable Regulatory Authority has agreed,
whether before Initiation of such trial (e.g., pursuant to a special protocol
assessment agreement with the FDA) or after Initiation of such trial (e.g.,
based on an interim data analysis), is sufficient to form the primary basis of
an efficacy claim in an NDA submission, regardless of whether the sponsor of
such trial characterizes or refers to such trial as a “Phase 3,” “Phase 2b” or
“Phase 2b/3” trial (or otherwise) in the applicable protocol, on
clinicaltrials.gov, or in any other context. If a human clinical trial does not
constitute a Pivotal Trial at the time of Initiation of such trial, but is later
determined by the applicable Regulatory Authority to be sufficient to form the
primary basis of an efficacy claim in an NDA submission, then, for purposes of
Section 4.2 hereof, and notwithstanding Section 1.42, “Initiation” of such
Pivotal Trial shall be deemed to have occurred on the date of such determination
by the applicable Regulatory Authority.
1.57    “PMDA” shall have the meaning set forth in Section 1.48.
1.58    “Product” shall mean any pharmaceutical composition or preparation in
final form containing a Compound, in any formulation or dosage strength. For
clarity, different formulations or dosage strengths of a given Product shall not
be considered different Products for purposes of this Agreement, provided that
nothing in this Section shall be interpreted to alter royalty payments or the
calculation of the Royalty Term, as described in Article 4, or other references
to “Product-by-Product” in this Agreement. For example, depending on the
circumstances, one formulation of a given Product may, or may not, have a
different Royalty Term in a country than another formulation of such Product in
such country. By way of further example, if a Product in a particular
formulation sold in a country is Covered by a Valid Claim of Chimerix Patent
Rights, and a Product in a different formulation sold in that country is not
Covered by such Valid Claim, the Royalty Term for the first Product in such
country may be longer than the Royalty Term for the other Product in such
country.
1.59    “Product Filings” shall have the meaning provided in Section 1.61.
1.60    “Regulatory Authority” shall mean any country, federal, supranational,
state or local regulatory agency, department, bureau or other governmental or
regulatory authority having the administrative authority to regulate the
development or marketing of pharmaceutical products in any country or other
jurisdiction.
1.61    “Regulatory Documentation” shall mean all regulatory applications,
filings, submissions, registrations, licenses, authorizations and approvals,
including all INDs, NDAs and Marketing Approvals (collectively, “Product
Filings”); all correspondence submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority); and all reports and documentation
in connection with clinical studies and tests (including study reports and study
protocols, and copies of all interim study analysis), and all data contained in
any of the foregoing, including all INDs, NDAs, advertising and promotion
documents, manufacturing data, drug master files, clinical data, adverse event
files and complaint files, in each case related to a Compound or Product.
1.62    “Regulatory Exclusivity” shall mean exclusive marketing rights or data
exclusivity rights conferred by the applicable Regulatory Authority in a country
or jurisdiction on the holder


-11-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




of a Marketing Approval for a pharmaceutical product in such country or
jurisdiction, including, by way of example and not of limitation, regulatory
data exclusivity, orphan drug exclusivity, new chemical entity exclusivity and
pediatric exclusivity.
1.63    “Related Party” shall mean each of SymBio’s Affiliates and its and their
respective Sublicensees hereunder.
1.64    “Royalty Term” shall have the meaning provided in Section 4.5.
1.65    “Single-Agent Product” shall mean a Product containing Compound as its
sole active pharmaceutical ingredient.
1.66    “Smallpox” shall mean any orthopox virus, including variola virus.
1.67    “Sublicensee” shall mean a Third-Party sublicensee under the license
granted by Chimerix to SymBio pursuant to Section 2.1, whether such Third
Party’s sublicense was granted to it directly by SymBio or its Affiliate or
indirectly through one or more tiers of sublicense. As used in this Agreement,
“Sublicensee” shall not include: (a) a Third Party distributor of Product that
has no royalty or other payment obligations to SymBio or any of its Affiliates
that are calculated based on amounts invoiced or received by such Third Party
for sales of Product; (b) a Third Party distributor of Product that (i) does not
take title to Product, (ii) does not invoice Product sales to Third Party
customers and (iii) is responsible only for inventory management and
distribution with respect to Product on behalf of SymBio or its Affiliate; or
(c) a Third Party to which SymBio or its Affiliates has granted the right solely
to market or promote, but not to sell or offer for sale, Product in the Field.
1.68    “SymBio Know-How” shall mean all Know-How that: (a) is generated,
developed or obtained by or on behalf of SymBio or any of its Affiliates or
Sublicensees during the Term in the course of conducting research, development,
manufacturing, regulatory or commercialization activities with respect to
Compound or Product; or (b) is otherwise Controlled by SymBio or any of its
Affiliates during the Term and is necessary for, or is actually used in, the
conduct of development, manufacture, use or commercialization activities with
respect to Compound or Product.
1.69    “SymBio Patent Rights” shall mean: (a) all Patent Rights claiming or
Covering Inventions made by or on behalf of SymBio or any of its Affiliates or
Sublicensees during the Term in the course of conducting research, development,
manufacturing, regulatory or commercialization activities with respect to
Compound or Product; and (b) all other Patent Rights Controlled by SymBio or any
of its Affiliates that claim inventions that are necessary for, or is actually
used in, the conduct of development, manufacture, use or commercialization
activities with respect to Compound or Product; but specifically excluding
SymBio’s (and its Affiliates’) rights in Joint Patent Rights.
1.70    “SymBio Technology” shall mean SymBio Patent Rights and SymBio Know-How.
1.71    “Term” shall have the meaning provided in Section 9.1.


-12-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




1.72    “Territory” shall mean the entire world.
1.73    “Third Party” shall mean an Entity other than SymBio and its Affiliates,
and Chimerix and its Affiliates.
1.74    “Third-Party Acquirer” shall have the meaning provided in
Section 12.5(a).
1.75    “Upfront Payment” shall have the meaning provided in Section 4.1.
1.76    “Valid Claim” shall mean: (a) a claim of an issued and unexpired patent,
or a supplementary protection certificate thereof, which has not been held
permanently revoked, unenforceable or invalid by a decision of a court, patent
office or other forum of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal and that is not admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise; or (b) a claim of a
pending patent application that has not been abandoned, finally rejected or
expired without the possibility of appeal or re-filing and that has not been
pending for more than seven (7) years from the filing date of the earliest
patent application from which such claim derives priority.
ARTICLE 2

LICENSE GRANT
2.1    License Grant. Subject to the terms and conditions of this Agreement,
Chimerix hereby grants to SymBio an exclusive (even as to Chimerix and its
Affiliates), royalty‑bearing license including the right to sublicense through
multiple tiers, under the Chimerix Technology and Chimerix’s interest in the
Joint Patent Rights; in each case, solely to discover, develop, make, have made,
use, sell, have sold, offer for sale, market, export, import or otherwise
commercialize Compounds and Products in the Field in the Territory during the
Term.
2.2    Sublicensing. Any sublicense granted by SymBio under this Agreement
(directly or indirectly through its Affiliate) to a Third Party shall be: (a) in
writing; and (b) subject and subordinate in all respects to, and consistent
with, the terms and conditions of this Agreement. SymBio shall provide Chimerix
with a copy of any sublicense agreement entered into by SymBio or its Affiliate,
and any amendment thereto, within 30 days of its execution; provided that any
such copy may be redacted to exclude any information not reasonably necessary to
confirm compliance with the terms hereof. SymBio shall be liable for the failure
of its Sublicensees to comply with the relevant obligations under this Agreement
and shall, at its own cost, enforce compliance by Sublicensees with the terms of
the sublicense agreements. Chimerix shall provide reasonable cooperation with
SymBio’s efforts to enforce compliance by Sublicensees through litigation or
arbitration when necessary, by providing documents within its control and making
witnesses available to the extent reasonable and practicable, at the request of
SymBio. SymBio will reimburse Chimerix for actual expenses incurred in
connection with such cooperation.


-13-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




2.3    Technology Transfer.
(a)    Inventory. By a date mutually agreed between the Parties, not to exceed
120 days after the Effective Date, but subject to Chimerix’s receipt of the
Upfront Payment, Chimerix shall transfer to SymBio at no additional cost to
SymBio, inventory of Compound as set forth on Exhibit B (collectively,
“Inventory”).
(b)    Manufacturing Technology Transfer. Within 20 Business Days after the
Effective Date, subject to Chimerix’s receipt of the Upfront Payment, Chimerix
shall transfer or cause to be transferred (including from its Third-Party
contract manufacturers) to SymBio, or an Affiliate or Third-Party manufacturer
designated by SymBio, copies of all Chimerix Know-How related to the manufacture
of Compound or Product in Chimerix’s Control (whether in the possession of
Chimerix, its Affiliate or a Third-Party contract manufacturer), in order to
enable SymBio (or its designee) to manufacture Compound or Product for use in
the Field using the process employed by or on behalf of Chimerix to manufacture
Compound or Product in accordance with the plan set forth on Exhibit C. In
addition, Chimerix shall provide SymBio with an introduction to Chimerix’s
Third-Party contract manufacturer(s) for Compound and Product and shall deliver
to such contract manufacturer(s) written authorization to: (i) contract with
SymBio for the manufacture and supply of Compound and Product; (ii) manufacture
Compound and Product on behalf of SymBio; and (iii) disclose to SymBio such
Chimerix Know-How regarding manufacture of Compound and Product in the
possession of such contract manufacturer as is necessary or useful for SymBio to
manufacture or have manufactured Compound and Product for use in the Field.
Chimerix shall use Commercially Reasonable Efforts to provide support to SymBio
or its Affiliate (as may be designated by SymBio) in obtaining the services of a
Third-Party contract manufacturer.
(c)    Chimerix Know-How. Within 20 Business Days after the Effective Date,
subject to Chimerix’s receipt of the Upfront Payment, Chimerix shall transfer to
SymBio all clinical safety, toxicology and other information (including
Information) within the Chimerix Know-How related to the Compound or Product
that is available in written, graphic, electronic or other tangible form (or
true and complete copies thereof), and to the extent such data exists in
electronic form, Chimerix may provide the same to SymBio in electronic form. If
Chimerix generates any material new clinical safety, toxicology and other
information (including Information) within the Chimerix Know-How related to the
Compound or Product that is available in written, graphic, electronic or other
tangible form, Chimerix shall promptly (at the latest within 45 days from when
the information is generated) transfer true and complete copies thereof to
SymBio, and to the extent such data exists in electronic form, Chimerix may
provide the same to SymBio in electronic form.
(d)    Scientific Information. Within 20 Business Days after the Effective Date,
subject to Chimerix’s receipt of the Upfront Payment, Chimerix shall disclose to
SymBio all existing data and information generated in any preclinical or
clinical study of Compound or Product in the Field conducted by or on behalf of
Chimerix, including a copy of the final study report from each such study, and
provide to SymBio copies of all Regulatory Documentation for Compound and
Product in the Field in Chimerix’s possession.
Subject to the terms and conditions of this Agreement, Chimerix grants SymBio
the right to access and reference all Product Filings for Product in the
Territory that are held by Chimerix


-14-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




as of the Effective Date or during the Term, solely for the purpose of obtaining
and maintaining regulatory approvals for Product in the Field in the Territory;
and SymBio grants Chimerix the right to access and reference all Product Filings
for Product in the Territory that are held by SymBio or any of its Affiliates or
Sublicensees during the Term, solely for the purpose of obtaining and
maintaining regulatory approvals for Product outside the Field in the Territory.
Any translation costs associated with any access and reference of future
regulatory filings and correspondences with Regulatory Authorities under this
Agreement shall be borne by the Party seeking the right to access and reference
the applicable filing. Each Party shall, promptly upon request of the other
Party, file with applicable Regulatory Authorities such letters of
authorization, access or cross-reference as may be necessary to accomplish the
intent of this Section 2.3(d).
(e)    PV Agreement. Prior to initiation by SymBio of any clinical trial of
Product, the Parties shall negotiate in good faith and enter into a
pharmacovigilance/safety data exchange agreement for Products (the
“PV Agreement”), which shall set forth standard operating procedures governing
the collection, investigation, reporting, and exchange of information concerning
adverse drug reactions or experiences sufficient to permit each Party to comply
with its regulatory and other legal obligations within the applicable
timeframes. The PV Agreement’s terms and conditions shall be no less stringent
than U.S., Japan and ICH guidelines, such that each Party shall be able to
comply with all regulatory and legal requirements regarding the management of
safety data by providing for the exchange of relevant information in appropriate
format within applicable timeframes. Subject to the foregoing, each Party shall
be responsible for monitoring all clinical experiences with respect to Product
in the course of its own Product development activities and filing all required
reports with respect thereto in its respective field (i.e., with respect to
SymBio, in the Field, and with respect to Chimerix, in the Excluded Indication).
(f)    Technical Assistance. For a period of [*], beginning on the Effective
Date (the “Technical Assistance Period”), at SymBio’s request and upon
reasonable advance notice to Chimerix, Chimerix shall provide reasonable
technical assistance to SymBio in the practice of the Chimerix Know‑How
transferred to SymBio pursuant to this Section 2.3 (“Technical Assistance”). For
clarity, Technical Assistance excludes, and Chimerix will not be responsible
for, the performance of any additional research, development or manufacturing
(including CMC) work, as well as the meetings of the Joint Review Committee in
Section 3.4. Technical Assistance shall be provided by Chimerix as follows: [*]
SymBio shall reimburse Chimerix for Technical Assistance at the following hourly
rates:
[*] hours
$[*]
[*] hours
$[*]
[*] hours
$[*]



Chimerix shall use Commercially Reasonable Efforts to provide the Technical
Assistance in a timely manner consistent with the timelines set forth in
Exhibit C hereto. In no event shall Chimerix be obligated to provide more than
an aggregate of [*] of Technical Assistance pursuant to this


-15-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




Section 2.3(f) during the Technical Assistance Period, or to provide any
Technical Assistance after the Technical Assistance Period. For clarity, SymBio
may contract with Chimerix’s contract manufacturer of Compound or Product for
technical assistance at SymBio’s sole expense, which will not be considered
Technical Assistance under this Section 2.3(f).
(g)    Regulatory Support. Without limiting Chimerix’s obligations set forth
elsewhere in this Section 2.3, at SymBio’s reasonable request, Chimerix shall
provide reasonable cooperation, and reasonable support in the form of reasonable
consultation to SymBio, in connection with SymBio’s preparing and submitting
Regulatory Documentation to applicable Regulatory Authorities, including [*].
For clarity, SymBio shall be solely responsible for preparing and submitting
Product Filings for Product in the Field in the Territory.
(h)    No Transfer of Compound INDs. For clarity, in no event shall Chimerix
have any obligation to transfer or assign to SymBio any Compound INDs.
2.4    Reserved Rights. Chimerix hereby expressly reserves the exclusive right
to practice, and to grant licenses under, the Chimerix Technology for any and
all purposes other than the specific purposes for which the Chimerix Technology
is exclusively licensed to SymBio under Section 2.1. Without limiting the
generality of the foregoing, Chimerix hereby expressly reserves the exclusive,
worldwide right to practice, and to grant licenses under, the Chimerix
Technology to discover, develop, make, have made, use, sell, have sold, offer
for sale, market, import, export and otherwise commercialize (a) Chimerix
Products, (b) Compound or Product outside the Field, or (c) any compound that is
not a Compound or product that is not a Product for any and all uses. In
addition to the foregoing, and notwithstanding the exclusivity of the license
granted in Section 2.1, Chimerix shall have the right to continue its existing
named patient program for Product (the “Chimerix NPP”) until such time as
Chimerix’s existing supply of Product for such purpose is exhausted. SymBio
shall have no responsibility for the Chimerix NPP.
2.5    Negative Covenants.
(a)    By SymBio. SymBio hereby covenants not to practice, and not to permit or
cause any Related Party or other Third Party to practice, any Chimerix
Technology for any purpose other than as expressly authorized in this Agreement.
Without limiting the generality of the foregoing, SymBio shall not, directly or
indirectly:
(i)    develop, use, make, have made, sell, have sold, offer for sale, export,
import or otherwise commercialize any Compound or Product outside the Field,
including any Chimerix Product in any Excluded Indication; or
(ii)    permit or cause any of its Related Parties or any Third Party to engage
in any of the activities described in the preceding clause (i).
(b)    By Chimerix. Chimerix hereby covenants not to practice, and not to permit
or cause any Affiliate, licensee or other Third Party to practice, any SymBio
Technology for any purpose other than as expressly authorized in this Agreement.
Without limiting the generality of the foregoing, Chimerix shall not, directly
or indirectly:


-16-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(i)    practice any SymBio Patent Rights for any purpose other than as expressly
authorized in Section 2.6; or
(ii)    develop, use, make have made, sell, have sold, offer for sale, export,
import or otherwise commercialize any Compound or Product (including Chimerix
Product) in the Field.
2.6    License Grant-Back to Chimerix. Subject to the terms and conditions of
this Agreement, SymBio hereby grants to Chimerix a limited, exclusive,
royalty‑free, fully‑paid, irrevocable, perpetual license, with the right to
sublicense through multiple tiers, under SymBio Technology and SymBio’s interest
in the Joint Patent Rights, solely to develop, make, have made, use, sell, have
sold, offer for sale, export, import and otherwise commercialize Chimerix
Products outside the Field in the Territory. Chimerix shall, during the Term,
provide SymBio access to Chimerix Controlled Information that is directly
related to the use of any SymBio Technology or SymBio’s interest in the Joint
Patent Rights licensed to Chimerix pursuant to this Section 2.6. Prior to, and
as a condition of, Chimerix granting to any Third Party a sublicense under the
license granted to Chimerix pursuant to this Section 2.6, Chimerix shall procure
from such Third Party licensee the right to share, and shall share with SymBio,
any subsequent Information generated by such Third Party sublicensee related to
the Product. For the avoidance of doubt, Chimerix is not obligated to share with
SymBio any Information generated by any Third Party licensee that is a
government entity.
2.7    No Implied Licenses. No right or license under any Patent Rights,
Know-How or other Information is granted or shall be granted by implication. All
such rights or licenses are or shall be granted only as expressly provided in
the terms of this Agreement. For the avoidance of doubt, Chimerix does not grant
to SymBio any license or other right with respect to any active pharmaceutical
ingredient that is not a Compound. SymBio does not grant to Chimerix any license
or other right with respect to any other SymBio intellectual property except as
described in Section 2.6 and, if applicable, Section 9.5(b).
ARTICLE 3

DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION
3.1    Responsibility. SymBio (itself or with or through its Related Parties or
subcontractors) shall be solely responsible, at its own expense, for, and shall
control all aspects of, worldwide development (including pre-clinical and
clinical development), manufacture, registration and commercialization
(including marketing, promoting, selling, distributing and determining pricing
for) Compounds and Products in the Field in the Territory. Without limiting the
generality of the foregoing, SymBio (itself or with or through its Related
Parties or subcontractors) shall be solely responsible for preparing and
submitting all required regulatory filings in connection with obtaining and
maintaining Marketing Approvals with respect to Compounds and Products in the
Field in the Territory, including all INDs and NDAs, at SymBio’s sole expense.
All of such submissions and other regulatory filings relating to any Compound or
Product in the Field shall be submitted in the name of, and owned by, SymBio (or
a Related Party, as applicable). For clarity, SymBio shall have no
responsibility for: (a) any research, development,


-17-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




manufacture, use or commercialization of Compound or Product conducted by or on
behalf of Chimerix prior to the Effective Date; or (b) the conduct of the
Chimerix NPP either before or after the Effective Date.
3.2    Diligence. SymBio (itself or with or through its Related Parties or
subcontractors) shall use Commercially Reasonable Efforts to develop and obtain
Marketing Approval for at least one Product in the Field in Japan, the United
States and the EU Market. Without limiting the generality of the foregoing,
SymBio (itself or with or through its Related Parties or subcontractors) shall
use Commercially Reasonable Efforts to perform SymBio’s development plan for the
Product in the Field, as such development plan may be amended by SymBio from
time to time in its sole discretion (the “Development Plan”). The initial
Development Plan is attached hereto as Exhibit D. SymBio (itself or with or
through its Related Parties or subcontractors) shall use Commercially Reasonable
Efforts to promote, market, distribute, sell, have sold and otherwise
commercialize at least one Product in the Field in each of Japan, the United
States and the EU Market, in each case, after Marketing Approval is obtained in
such territory. Should Chimerix decide to abandon any Marketing Approval for the
Excluded Indication for any reason, Chimerix shall: (1) provide reasonably
prompt notice to SymBio; and (2) discuss with SymBio via teleconference or in
person for a period of at least 30 days (or such period as the parties otherwise
mutually agree) after giving SymBio such notice and consider SymBio’s position
in good faith in determining whether to abandon the relevant Marketing Approval.
3.3    Records. SymBio shall maintain, or cause to be maintained, complete and
accurate records of all development work conducted by or on behalf of SymBio
with respect to Compound or Product in the Field, including all results, data,
inventions and developments made in the performance of such development work.
Chimerix shall maintain, or cause to be maintained, complete and accurate
records of all development work conducted by or on behalf of Chimerix with
respect to Compound or any Chimerix Product outside of the Field, including all
results, data, inventions and developments made in the performance of such
development work. All such records maintained by either Party pursuant to this
Section 3.3 shall be in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes. Each Party shall maintain
records under this Section 3.3 regardless of whether they have been provided to
the other Party. Records maintained under this Section 3.3 shall be maintained
for at least the minimum required period under applicable law.
3.4    Joint Review Committee
(a)    Composition of the Joint Review Committee. The Parties hereby establish a
joint review committee (the “Committee” or the “JRC”) to review, consider, and
discuss the development, manufacture, and commercialization of the Product in
the Field in the Territory. The Committee shall be comprised of three (3)
representatives of Chimerix and three (3) representatives of SymBio. Each Party
shall provide the other with a list of its initial members of the Committee no
later than thirty (30) days after the Effective Date, and each Party may change
its representatives on the Committee from time to time, in its sole discretion,
effective upon notice to the other Party of such change. These representatives
shall have appropriate technical credentials, experience and knowledge, and
familiarity with respect to development, manufacture and commercialization of


-18-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




pharmaceutical compounds. Additional non‑employee representatives or consultants
of a Party may from time to time, by mutual consent of the Parties, be invited
to attend Committee meetings, subject to such representative’s or consultant’s
written agreement to comply with the requirements of Section 6.1. The Committee
shall be chaired by a representative of SymBio, who shall prepare written draft
minutes of all Committee meetings within thirty (30) days following such
meetings, and shall circulate such minutes to the Committee members. Chimerix
shall provide comments, if any, within thirty (30) days from circulation of the
draft minutes. SymBio shall issue final minutes within thirty (30) days
following receipt of Chimerix’s written comments, if any. Decisions of the
Committee shall be made by unanimous vote, with each Party’s representatives
collectively having a single vote. In the event that the Committee cannot or
does not, after good faith efforts for a period of thirty (30) days, reach
agreement on an issue, the issue will be escalated and communicated to the
appropriate CEO of SymBio and the Chief Executive Officer of Chimerix (together,
the “Executives”), who shall endeavor to facilitate a resolution of such issue.
If the Executives have not resolved such issue within ten (10) Business Days
following the communication of the issue to them, then the resolution and/or
course of conduct shall be determined by SymBio, in its sole discretion (and
such matter shall not be subject to dispute resolution pursuant to
Section 11.2), subject to Section 3.4(c). Each Party shall bear its own expenses
related to the attendance of such meetings by its representatives.
(b)    Meetings and Responsibilities. The Committee shall meet in accordance
with a schedule established by mutual written agreement of the Parties, but no
less frequently than twice annually, with the location for such meetings to be
determined by agreement between the Parties. Alternatively, the Committee may
meet by means of teleconference, videoconference or other similar communications
equipment. The Committee shall be responsible for:
(i)    reviewing development and regulatory strategy for Product in the Field in
the Territory;
(ii)    reviewing amendments to the Development Plan;
(iii)    facilitating the exchange of Product-related data and information
between the Parties;
(iv)    serving as the principal means for SymBio to keep Chimerix reasonably
informed regarding SymBio’s development, manufacturing, registration and
commercialization plans, efforts and results with respect to Product in the
Territory; and
(v)    serving as the principal means for Chimerix to keep SymBio reasonably
informed regarding development and regulatory progress with respect to
formulations of Compound for the Excluded Indication relevant to development and
regulatory process in the Field (subject to any Chimerix confidentiality
restrictions).
(c)    Limitation on JRC Authority. Notwithstanding the establishment and
existence of the JRC, each Party shall retain the rights, powers and discretion
granted to it hereunder, and the JRC shall not be delegated or vested with
rights, powers or discretion unless such delegation


-19-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




or vesting is expressly provided herein. In addition, and notwithstanding any
other provision of this Agreement to the contrary, the JRC shall have no right
or authority:
(i)    to interpret, modify, amend, or waive compliance with any provision of,
or any right or remedy under, this Agreement;
(ii)    to determine whether or not a Party has complied with any of its
obligations under this Agreement;
(iii)    to determine whether or not, or when, any milestone event set forth in
Section 4.2 or Section 4.3 has been achieved;
(iv)    to determine any issue in a manner that would conflict with the express
terms of this Agreement; or
(v)    to make any decision or approve any matter that is expressly stated to
require the mutual written agreement of the Parties or the written consent of
one or both Parties.
3.5    Compliance with Applicable Laws. SymBio shall conduct, and shall cause
its Related Parties to conduct, all development, regulatory, manufacturing,
promotion, marketing, distribution, sale and pharmacovigilance activities with
respect to Compounds and Products anywhere in the world in compliance with all
Applicable Laws and, as applicable, GLP, GCP or GMP.
ARTICLE 4

PAYMENTS
4.1    Upfront Payment. In partial consideration for the rights and licenses
granted to SymBio hereunder, SymBio shall pay to Chimerix, no later than fifteen
(15) Business Days after the Effective Date, an upfront payment in the amount of
$5 million USD (the “Upfront Payment”). SymBio’s failure to pay the Upfront
Payment within fifteen (15) Business Days of the Effective Date shall render
this Agreement null and void ab initio.
4.2    Development and Regulatory Milestone Payments. Within 45 days of the
first achievement of each of the milestone events set forth in the table below
by SymBio or any Related Party, SymBio shall provide Chimerix with written
notice of such achievement and shall pay to Chimerix the corresponding one‑time,
non‑refundable, non‑creditable milestone payment set forth below:


-20-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




Milestone Event by Country/Region
Milestone Payment (USD)
(Japan)
[*]   
 $[*] million
[*]   
$[*] million
[*]   
$[*] million
(US/EU)
[*]   
$[*] million
[*]   
$[*] million
[*]   
$[*] million

Each of the above milestone payments shall only be paid once, for the first
achievement of the corresponding milestone event by any Product (regardless of
the number of times such milestone event is achieved by a Product, the number of
Indications for which such milestone event is achieved by a Product, or the
number of Products that achieve such milestone event, and regardless of whether
any such milestone event is achieved by the same Product that achieved any other
milestone event or by a different Product).
4.3    Commercialization Milestone Payments. Within [*] days following the end
of the first calendar year in which each of the events set forth below is
achieved, SymBio shall pay to Chimerix the corresponding one-time,
non‑refundable, non‑creditable milestone payment set forth below:
Commercialization Milestone Event (USD)
Commercialization Milestone Payment (USD)
First calendar year in which aggregate annual Net Sales of all Products in the
Territory exceed $[*]
$[*] million
First calendar year in which aggregate annual Net Sales of all Products in the
Territory exceed $[*]
$[*] million
First calendar year in which aggregate annual Net Sales of all Products in the
Territory exceed $[*]
$[*] million
First calendar year in which aggregate annual Net Sales of all Products in the
Territory exceed $[*]
$[*] million

Each of the foregoing commercial milestone payments shall be paid only once, for
the first calendar year in which the corresponding commercial milestone event is
achieved. If multiple commercial milestone events are achieved in any given
calendar year, the commercial milestone payments corresponding to all of such
achieved commercial milestone events shall be paid within [*] days of the end of
such calendar year.
4.4    Royalties. Subject to Sections 4.5, 4.6, 4.7 and 4.8 below, SymBio shall
pay Chimerix a royalty equal to [*]% of Net Sales of all Products in the
Territory by SymBio and Related Parties.


-21-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




4.5    Royalty Term. Royalties under Section 4.4 shall be payable on a
Product-by-Product, country-by-country basis during the period of time
commencing on the First Commercial Sale of a Product in a country and ending
upon the latest of: (a) 10 years from the date of First Commercial Sale of such
Product in such country; (b) expiration of Regulatory Exclusivity for such
Product in such country; and (c) expiration of the last-to-expire Valid Claim of
the Chimerix Patent Rights Covering the manufacture, use or sale of such Product
in such country (the “Royalty Term”). On a Product-by-Product and
country-by-country basis, upon expiration of the Royalty Term for a Product in a
country, SymBio’s license under Section 2.1 with respect to such Product in such
country shall become fully paid-up, irrevocable and perpetual. Notwithstanding
the foregoing, for sales of a Product in a country that occur (x) after 10 years
from the date of First Commercial Sale of such Product in such country and (y)
after either (i) expiration of the last-to-expire Valid Claim of the Chimerix
Patent Rights Covering the manufacture, use or sale of such Product, or (ii) a
Generic Version of such Product is on the market with a market share of more
than [*]% and less than [*]% (as calculated in Section 4.8), in each case ((i)
and (ii)) in such country where (z) a Regulatory Exclusivity of the Product
exists in such country, SymBio shall pay to Chimerix a royalty equal to [*]% of
Net Sales of the Product in the Indication that are covered by the Regulatory
Exclusivity in such country with no adjustment for generic competition, and no
royalty shall be due for sales of Product in an Indication not covered by the
Regulatory Exclusivity in such country.
4.6    Third-Party Licenses. In the event that SymBio determines that it is
necessary to obtain one or more licenses under issued and unexpired Patent
Rights of Third Parties in order to make, have made, use, offer to sell, sell or
import Product in a country (“Third-Party Patent Licenses”), [*]% of the
royalties actually paid to Third Parties under such Third-Party Patent Licenses
by SymBio for the sale of such Product in such country for a calendar quarter
shall be creditable against the royalty payments due Chimerix by SymBio with
respect to Net Sales of such Product in such country for such calendar quarter;
provided, however, that in no event shall the royalties otherwise owed by SymBio
to Chimerix for such calendar quarter in such country be reduced by more than
[*]% as a result of any and all such offsets under this Section 4.6 in the
aggregate. Any portion of the royalties paid to Third Parties under such
Third-Party Patent Licenses with respect to such Product in such country that
SymBio would, but for the foregoing limitation on royalty reductions, be
entitled to deduct under this Section 4.6 shall be carried over and applied
against royalties payable to Chimerix in respect of such Product in such country
in subsequent calendar quarters until the full deduction is taken; provided,
however, that in no event shall the royalties otherwise owed by SymBio to
Chimerix for any calendar quarter in such country be reduced by more than [*]%
as a result of any and all such offsets under this Section 4.6 in the aggregate.
For clarity, in no event shall SymBio be entitled to deduct from royalties
payable to Chimerix hereunder any royalties or other amounts that may be paid or
payable by SymBio to any Third Party with respect to Patent Rights or other
intellectual property rights Covering any Other Active in a Product that is a
fixed-dose combination of Compound and one or more Other Actives.
4.7    Compulsory Licenses. If a compulsory license is granted to a Third Party
with respect to Product in any country with a royalty rate lower than the
royalty rate under Section 4.4, then the royalty rate applicable to Net Sales of
such Product in that country under Section 4.4 shall be reduced to a rate that
is [*] ([*]%) percentage points (i.e., [*] basis points) less than the rate paid
by the compulsory licensee; provided, however, that if the royalty rate payable
by the compulsory


-22-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




licensee with respect to Net Sales of such Product in such country is [*]% or
less, then SymBio shall pay to Chimerix [*]% of the royalties received by SymBio
or its Affiliate with respect to Net Sales of such Product in such country by
such compulsory licensee.
4.8    Adjustment for Generic Competition. Subject to the exception set forth in
Section 8.4(a)(ii), on a Product-by-Product and country-by-country basis, during
any portion of the Royalty Term for a Product in a country if one or more
Generic Versions of such Product account for [*]% or more of aggregate unit
sales of such Product and such Generic Version(s) in such country in a calendar
quarter, as determined by reference to applicable sales data obtained from IQVIA
or from such other source for such sales data as may be agreed upon by the
Parties (provided that such other source, if any, shall be generally recognized
as a reliable source for pharmaceutical sales data among major pharmaceutical
companies), then for the remainder of the Royalty Term for such Product in such
country, the royalties payable by SymBio under Section 4.4 with respect to Net
Sales of such Product in such country shall be reduced by [*]%.
ARTICLE 5

PAYMENT; RECORDS; AUDITS
5.1    Payment; Reports. Royalties under Section 4.4 shall be calculated and
reported for each calendar quarter during the Royalty Term and shall be paid
within [*] days after the end of the calendar quarter. Each payment of royalties
shall be accompanied by a report of Net Sales of Products by SymBio and Related
Parties in sufficient detail to permit confirmation of the accuracy of the
payment made, including gross sales and Net Sales of Products on a
Product-by-Product and country-by-country basis, the deductions from gross sales
(by major category as set forth in the definition of Net Sales), details of any
royalty credits taken pursuant to Section 4.6 on a Third-Party Patent
License-by-Third-Party Patent License basis, any applicable reductions or
adjustments made pursuant to Section 4.7 or Section 4.8, the royalty payable,
and the exchange rates used.
5.2    Exchange Rate; Manner and Place of Payment. All payment amounts in this
Agreement are expressed in U.S. dollars, and all payments hereunder shall be
payable in U.S. dollars. When conversion of payments from any foreign currency
is required, such conversion shall be calculated using an exchange rate equal to
the average of the interbank rates of exchange for such currency as reported at
OANDA.com during the calendar quarter for which payment is due. All payments
owed under this Agreement shall be made by wire transfer in immediately
available funds to the bank and account designated in writing by Chimerix.
5.3    Income Tax Withholding. Chimerix shall pay any and all taxes levied on
account of any payments made to it under this Agreement. If any taxes are
required to be withheld by SymBio from any payment made to Chimerix under this
Agreement, SymBio shall (a) deduct such taxes from the payment made to Chimerix,
(b) timely pay the taxes to the proper taxing authority, (c) send proof of
payment to Chimerix and certify its receipt by the taxing authority within
60 days following such payment, and (d) cooperate with Chimerix in any way
reasonably requested by Chimerix, to obtain available reductions, credits or
refunds of such taxes. Without limiting the generality of the foregoing, upon
request by Chimerix, SymBio shall provide Chimerix such information in SymBio’s
possession as may be reasonably necessary for Chimerix to obtain the


-23-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




benefit of any present or future treaty against double taxation that may apply
to payments made to Chimerix under this Agreement.
If SymBio is required to make a payment to Chimerix subject to a deduction or
withholding of taxes, and if such deduction or withholding of tax obligation
arises solely as a result of the assignment of this Agreement by SymBio or as a
result of any failure on the part of SymBio to comply with Applicable Laws
relating to the withholding of taxes, in each case, after the Effective Date,
that has the effect of increasing the deduction or withholding of taxes on such
payment above the amounts of deduction or withholding of taxes that would
otherwise be deducted or withheld prior to such assignment of this Agreement or
prior to such failure by SymBio to comply with such Applicable Laws, as
applicable (a “SymBio Withholding Tax Action”), then the payment by SymBio (in
respect of which such deduction or withholding of taxes is required to be made)
shall be increased by the amount of such additional deduction or withholding
taxes (the “Additional Tax”), but solely to the extent that (i) such Additional
Tax arises solely as a direct result of such SymBio Withholding Tax Action and
(ii) such Additional Tax cannot be recovered by Chimerix. The Additional Tax,
along with any other taxes deducted and withheld from the payment made by
SymBio, shall be timely remitted to the proper governmental authority for the
account of Chimerix in accordance with Applicable Laws.
5.4    Audits. SymBio shall keep (and shall cause its Affiliates and
Sublicensees to keep) complete and accurate records pertaining to the sale or
other disposition of Products in sufficient detail to permit Chimerix to confirm
the accuracy of all royalty payments due hereunder for at least three (3) full
calendar years following the end of the calendar year to which they pertain.
Chimerix shall have the right, once annually, to cause an independent, certified
public accountant reasonably acceptable to SymBio to audit such records solely
to confirm Net Sales and royalties for a period covering not more than the
preceding three (3) full calendar years. No calendar year shall be subject to
audit under this Section 5.4 more than once. Such audits may be exercised during
normal business hours upon reasonable prior written notice of not less than
45 days to SymBio in the location where the records are maintained. The auditor
shall execute a reasonable written confidentiality agreement with SymBio and
shall disclose to Chimerix only such information as is reasonably necessary to
provide Chimerix with information regarding any actual or potential
discrepancies between amounts reported and actually paid and amounts payable
under this Agreement. The auditor shall send a copy of the report to SymBio at
the same time it is sent to Chimerix. The report sent to both Parties shall
include the methodology and calculations used to determine the results. Prompt
adjustments shall be made by the Parties to reflect the results of such audit.
Chimerix shall bear the full cost of such audit unless such audit discloses an
underpayment by SymBio of more than the greater of [*]% of the amount due for
any calendar year under this Agreement or [*] Dollars ($[*]), in such case,
SymBio shall bear the full cost of such audit and shall promptly remit to
Chimerix the amount of any underpayment. If such audit discloses an overpayment
by SymBio, then SymBio shall deduct the amount of such overpayment from amounts
otherwise owed to Chimerix under this Agreement.
5.5    Late Payments. In the event that any payment due under this Agreement is
not made when due, the payment shall accrue interest at a rate per annum that is
[*] basis points (i.e., [*] percentage points) above the then-current prime rate
quoted by Citibank in New York City for the period from the due date for payment
until the date of actual payment; provided, however, that


-24-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




in no event shall such rate exceed the maximum legal annual interest rate. The
payment of such interest shall not limit Chimerix from exercising any other
rights it may have as a consequence of the lateness of any payment.
ARTICLE 6

CONFIDENTIALITY AND PUBLICATION
6.1    Confidential Information. Except to the extent expressly authorized by
this Agreement, each Party (in such capacity, the “Receiving Party”) agrees
that, during the Term and for 7 years thereafter (or, with respect to any
Confidential Information that constitutes a trade secret of the Disclosing Party
(as defined below), until such time as the relevant Confidential Information no
longer constitutes a trade secret), it shall keep confidential and shall not
publish or otherwise disclose to any Third Party, and shall not use for any
purpose other than as expressly provided for in this Agreement or any other
written agreement between the Parties, any Confidential Information furnished or
made available to it by or on behalf of the other Party (in such capacity, the
“Disclosing Party”). The Receiving Party shall use at least the same standard of
care as it uses to protect proprietary or confidential information of its own
(but in no event less than reasonable care) to ensure that its, and its
Affiliates’, employees, agents, consultants and other representatives do not
disclose or make any unauthorized use of the Confidential Information. The
Receiving Party shall promptly notify the Disclosing Party upon discovery of any
unauthorized use or disclosure of the Disclosing Party’s Confidential
Information.
6.2    Exceptions. Confidential Information shall not include any information
that the Receiving Party can prove by competent evidence: (a) is now, or
hereafter becomes, through no act or failure to act on the part of the Receiving
Party, generally known or available; (b) is known by the Receiving Party or any
of its Affiliates at the time of receiving such information, as evidenced by its
records; (c) is hereafter furnished to the Receiving Party or any of its
Affiliates by a Third Party, as a matter of right and without restriction on
disclosure; or (d) is independently discovered or developed by the Receiving
Party or any of its Affiliates, without the use of Confidential Information of
the Disclosing Party. Any combination of features or disclosures shall not be
deemed to fall within the exclusions set forth in the preceding clauses (a) and
(b) merely because individual features are published or available to the general
public or in the rightful possession of the Receiving Party unless the
combination itself and principle of operation are published or available to the
general public or in the rightful possession of the Receiving Party.
6.3    Authorized Disclosure. Notwithstanding the provisions of Section 6.1, the
Receiving Party may disclose Confidential Information of the Disclosing Party as
expressly permitted by this Agreement, or if and to the extent such disclosure
is reasonably necessary in the following instances:
(a)    filing or prosecuting Patent Rights as permitted by this Agreement;
(b)    enforcing such Party’s rights under this Agreement and in performing its
obligations under this Agreement;


-25-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(c)    prosecuting or defending litigation as permitted by this Agreement;
(d)    complying with applicable court orders, Applicable Laws, rules or
regulations, or the listing rules of any exchange on which the Receiving Party’s
securities are traded;
(e)    disclosure to Affiliates, actual and potential Third-Party licensees and
sublicensees of the Receiving Party, and employees, consultants, subcontractors,
agents, or other business partners of the Receiving Party who, in each case,
have a need to know such information in order for the Receiving Party to
exercise its rights or fulfill its obligations under this Agreement, provided,
in each case, that any such Affiliate, actual or potential licensee or
sublicensee, employee, consultant, subcontractor, agent, or other business
partner, agrees to be bound by terms of confidentiality and non-use comparable
in scope to those set forth in this Article 6; and
(f)    disclosure to Third Parties in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third-Party
investors in confidential financing documents, provided, in each case, that any
such Third Party agrees to be bound by reasonable obligations of confidentiality
and non-use.
Notwithstanding the foregoing, in the event the Receiving Party is required to
make a disclosure of the Disclosing Party’s Confidential Information pursuant to
Section 6.3(c) or 6.3(d), it shall, except where impracticable, give reasonable
advance notice to the Disclosing Party of such disclosure and use efforts to
secure confidential treatment of such information at least as diligent as the
Receiving Party would use to protect its own confidential information, but in no
event less than reasonable efforts. In any event, the Receiving Party agrees to
take all reasonable action to avoid disclosure of Confidential Information
hereunder.
6.4    Publications. SymBio and its Affiliates shall have the right to publish
or disclose the results of their development activities, including clinical
trials, with respect to the Compounds and Products in the Field, provided that
Chimerix shall have the right to review and comment on any such proposed
publication or disclosure to the extent the publication or disclosure is related
to, inter alia, pre-clinical trial results, clinical trial results or safety
issues (“Drafts”). Before a Draft is submitted for publication or disclosure
(other than oral presentation materials and abstracts, which are specifically
addressed below), SymBio shall deliver a complete copy to Chimerix at least
20 days prior to submitting the material to a publisher or initiating such other
disclosure, and Chimerix shall review any such material and give its comments to
SymBio within 10 days of the delivery of such material to Chimerix, which
comments shall be considered by SymBio in good faith. With respect to oral
presentation materials and abstracts, SymBio shall deliver a complete copy to
Chimerix at least 10 days prior to the anticipated date of the presentation, and
Chimerix shall make reasonable efforts to expedite review of such materials and
abstracts, and shall return such items as soon as practicable to SymBio with
appropriate comments, if any, but in no event later than 5 days from the date of
delivery to Chimerix, which comments shall be considered by SymBio in good
faith. SymBio shall comply, or cause its Affiliate to comply (as applicable),
with Chimerix’s requests to delete references to Chimerix’s Confidential
Information in any such material and agrees to delay any submission for
publication or other public disclosure for a period of up to an additional
60 days for the purpose of preparing and filing appropriate patent applications.
In addition, SymBio shall comply with Chimerix’s request to delete from such
materials any unpublished chemical structure


-26-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




of any Compound or any unpublished method of synthesis of any Compound. Chimerix
shall not publish any information relating to Compounds or Products in the Field
without the prior written consent of SymBio (such consent not to be unreasonably
withheld or delayed); provided, however, that, notwithstanding the foregoing or
any other provision of this Agreement to the contrary, Chimerix or its academic
collaborator(s) shall be free to publish the results of research and development
activities with respect to Chimerix Products, whether conducted before or after
the Effective Date provided that such publications do not refer to or disclose
the Confidential Information of SymBio. To the extent practicable under the
circumstances and to the extent Chimerix has the right and ability to do so,
Chimerix shall use reasonable efforts to provide SymBio with the opportunity to
review and comment on any proposed publication of the results of research and
development activities with respect to Chimerix Products and shall comply with
SymBio’s request to delete references to SymBio’s Confidential Information;
provided, however, that the failure to provide SymBio with the opportunity to
review and comment on any such proposed publication by an academic collaborator
of Chimerix (even if one or more Chimerix employees is a named co-author of such
publication or Chimerix’s contributions to such research and development are
acknowledged in such publication) that does not contain or refer to the
Confidential Information of SymBio shall not constitute a breach of Chimerix’s
obligation under this sentence if such academic collaborator has the right, by
contract, institutional policy or otherwise, to make such publication.
6.5    Publicity.
(a)    Press Releases. No later than one (1) Business Day following the
Effective Date, the Parties shall issue a joint press release, in substantially
the form attached hereto as Exhibit E, announcing the execution of this
Agreement. Except as required (as such requirement is reasonably determined by
such Party) by applicable securities laws or the listing rules of any stock
exchange on which securities issued by a Party or its Affiliates are traded,
neither Party shall make any other public announcement concerning this Agreement
or the subject matter hereof without the prior written consent of the other,
which shall not be unreasonably withheld or delayed; provided that each Party
may make any public statement in response to questions by the press, analysts,
investors or those attending industry conferences or financial analyst calls,
respond to queries by any exchange on which such Party’s securities are traded,
or issue press releases, so long as any such public statement, response, or
press release is not inconsistent with prior public disclosures or public
statements made in accordance with this Section 6.5 and that do not reveal
non‑public information about the other Party. In the event of a required public
announcement, to the extent practicable under the circumstances, the Party
making such announcement shall use reasonable efforts to provide the other Party
with a copy of the proposed text of such announcement sufficiently in advance of
the scheduled release to afford such other Party a reasonable opportunity to
review and comment upon the proposed text, unless the proposed text is
substantially the same as that used in any prior public disclosure, press
release or public statement made in accordance with this Section 6.5.
(b)    Filing of this Agreement. The Parties shall coordinate in advance with
each other in connection with the filing of this Agreement (including redaction
of certain provisions of this Agreement) with any securities authority or with
any stock exchange on which securities issued by a Party or its Affiliate are
traded, and each Party shall use reasonable efforts to seek confidential


-27-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




treatment for the terms proposed to be redacted; provided that each Party shall
ultimately retain control over what information to disclose to any securities
authority or stock exchange, as the case may be, and provided further that the
Parties shall use their reasonable efforts to file redacted versions with any
governing bodies that are consistent with redacted versions previously filed
with any other governing bodies. Other than such obligation, neither Party (nor
any of its Affiliates) shall be obligated to consult with or obtain approval
from the other Party with respect to any filings to any securities authority or
stock exchange.
6.6    Prior Non-Disclosure Agreement. As of the Effective Date, the terms of
this Article 6 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties (or their Affiliates) dealing with
the subject of this Agreement, including the Mutual Non-Disclosure Agreement
between the Parties dated August 27, 2018. Any information disclosed by a Party
pursuant to any such prior agreement shall be deemed Confidential Information of
such Party for purposes of this Agreement.
ARTICLE 7

REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS
7.1    Mutual Representations and Warranties. Each Party represents and warrants
to the other that, as of the Effective Date: (a) it is duly organized and
validly existing under the laws of its jurisdiction of incorporation or
formation, and has full corporate or other power and authority to enter into
this Agreement and to carry out the provisions hereof; (b) it is duly authorized
to execute and deliver this Agreement and to perform its obligations hereunder,
and the Person or Persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite corporate or partnership action; and
(c) this Agreement is legally binding upon it, enforceable in accordance with
its terms, and does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.
7.2    Chimerix Representations and Warranties. Chimerix represents and warrants
to SymBio that as of the Effective Date of this Agreement:
(a)    Exhibit A attached hereto contains a true and complete list of the
Chimerix Patent Rights existing on the Effective Date. The Chimerix Patent
Rights listed in Exhibit A include all of the Patent Rights Controlled by
Chimerix as of the Effective Date that Cover the Compound or any compound
Controlled by Chimerix as of the Effective Date that is known to be a Converting
Compound, or the manufacture, use, sale, offer for sale or import of any of the
foregoing;
(b)    Chimerix has: (i) the right to grant the licenses and other rights that
it purports to grant to SymBio herein; and (ii) not granted to any Third Party
any license or other right with respect to any Compound, Product or Chimerix
Technology that conflicts with the license and rights granted to SymBio herein;
(c)    there are no agreements in effect as of the Effective Date between
Chimerix and a Third Party under which rights in the Chimerix Technology are
being licensed to Chimerix;


-28-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(d)    Chimerix is the sole and exclusive owner of all right, title and interest
in and to the Chimerix Patent Rights in existence on the Effective Date;
(e)    to the best of Chimerix’s knowledge, having made reasonable inquiries,
the issued and unexpired claims included in the Chimerix Patent Rights existing
as of the Effective Date are valid and enforceable;
(f)    to the best of Chimerix's knowledge, having made reasonable inquiries, no
reexamination, interference, invalidity, opposition, nullity or similar claim or
proceeding is pending or threatened with respect to any Chimerix Patent Right;
(g)    to the best of Chimerix’s knowledge, neither the development of Compound
or Product, nor the manufacture of Compound or Product for use in development
activities, Infringes the Patent Rights of any Third Party or misappropriates
the proprietary information of any Third Party;
(h)    neither Chimerix nor any of its Affiliates has instituted any claim
against a Third Party alleging that such Third Party is infringing Chimerix
Patents or misappropriating Chimerix Know-How, and, to Chimerix’s knowledge, no
Third Party is infringing Chimerix Patents or misappropriating Chimerix
Know-How;
(i)    the rights in the Chimerix Technology granted to SymBio under this
Agreement are sufficient to enable SymBio or its appointed subcontractor to
manufacture the Compound and Product as the Compound and Product have been
manufactured by or on behalf of Chimerix as of the Effective Date;
(j)    there are no claims, judgments or settlements against or owed by Chimerix
(or any of its Affiliates) with respect to the Chimerix Technology, and Chimerix
is not a party to any legal action, suit or proceeding relating to the Chimerix
Technology or any Compound or Product, nor has Chimerix received any written
communication from any Third Party, including any Regulatory Authority or other
government agency, threatening such action, suit or proceeding;
(k)    all tangible or recorded information and data provided by or on behalf of
Chimerix to SymBio related to Compound or Product on or before the Effective
Date in contemplation of this Agreement was and is true, accurate and complete
in all material respects, and Chimerix has not failed to disclose, or failed to
cause to be disclosed, any such information or data related to Compound or
Product in its possession and Control that would cause the information and data
that has been disclosed to be misleading in any material respect;
(l)    neither Chimerix nor any of its Affiliates has obtained, or filed for,
any INDs (other than the Compound INDs and its progeny that have been disclosed
to SymBio), NDAs or Marketing Approvals for any Compound or Product in the
Field, and, to Chimerix’s knowledge, no other Person has obtained, or filed for,
any INDs, NDAs or Marketing Approvals for any Compound or Product in the Field
in the Territory;


-29-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(m)    at the time of delivery to SymBio, the Inventory (other than any
reference standards) (i) shall be free and clear of any liens or encumbrances,
(ii) shall conform to applicable specifications, and (iii) shall have been
manufactured in compliance with U.S. GMP, and (iv) shall not be adulterated or
misbranded within the meaning of the Act. Certificates of analysis and
certificates of conformance shall be accurate and complete. Except as expressly
set forth in this Section 7.2(m), the Inventory is provided on an as is/where is
basis without any representation or warranty of any kind;
(n)    all research and development (including non-clinical studies and clinical
trials) conducted by or on behalf of Chimerix or any of its Affiliates related
to the Compounds or Products prior to the Effective Date was conducted in
compliance in all material respects with all Applicable Laws and, to the extent
applicable, U.S. GLP, U.S. GCP or U.S. GMP;
(o)    neither Chimerix nor any of its Affiliates is debarred or disqualified
under the Act or comparable Applicable Laws outside of the United States;
(p)    neither Chimerix nor any of its Affiliates has employed or otherwise used
in any capacity, in connection with the development or manufacture of Compound
or Product, the services of any Person debarred or disqualified under United
States law, including 21 U.S.C. §335a, or any foreign equivalent thereof;
(q)    Chimerix and, to its knowledge, its directors, officers, employees, and
any agent, representative, subcontractor or other Third Party acting for or on
such its behalf, has not, directly or indirectly, offered, paid, promised to
pay, or authorized such offer, promise or payment, of anything of value, to any
Person for the purposes of obtaining or retaining business through any improper
advantage in connection with the development, commercialization or exploitation
of a Product, or that would otherwise violate any Applicable Laws, rules and
regulations concerning or relating to public or commercial bribery or
corruption, and Chimerix’s books, accounts, records and invoices related to the
Product are complete and accurate;
(r)    Chimerix has not violated the FCPA or Export Control Laws in connection
with the development of the Compound prior to the Effective Date of this
Agreement; and
(s)    neither Chimerix nor any of its Affiliates (or any of their respective
employees and contractors), in connection with the exercise of Chimerix's rights
or performance of Chimerix's obligations under this Agreement, has violated any
Export Control Laws or any terms and conditions of any applicable export license
or authorization.
7.3    Chimerix Covenants. In addition to any covenants made by Chimerix
elsewhere in this Agreement, Chimerix hereby covenants to SymBio that during the
Term, Chimerix shall not grant any Third Party any license or other right with
respect to any Compound, Product, Chimerix Technology, or Joint Invention in
derogation of the license and other rights granted to SymBio hereunder.
Neither Chimerix nor any of its Affiliates shall employ or use the services of
any Person who is debarred or disqualified under United States law, including 21
U.S.C. §335a, or any foreign


-30-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




equivalent thereof, in connection with activities relating to any Compound or
Product; and in the event that Chimerix becomes aware of the debarment or
disqualification or threatened debarment or disqualification of any Person
providing services to Chimerix or any of its Affiliates with respect to any
activities relating to any Compound or Product under United States law,
including 21 U.S.C. §335a, or any foreign equivalent thereof, Chimerix shall
immediately notify SymBio in writing and Chimerix shall cease, or cause its
Affiliate to cease (as applicable), employing, contracting with, or retaining
any such Person to perform any services relating to any Compound or Product.
Chimerix further covenants that neither Chimerix nor any of its Affiliates (or
any of their respective employees and contractors) shall, in connection with the
exercise of its rights or performance of its obligations under this Agreement,
directly or indirectly through Third Parties, pay, promise or offer to pay, or
authorize the payment of, any money or give any promise or offer to give, or
authorize the giving of anything of value to (a) any officer, employee
(including physicians, hospital administrators, or other healthcare
professionals), agent, representative, department, agency, de facto official,
representative, Entity, instrumentality or subdivision of any government,
military or international organization, including any ministry or department of
health or any state-owned or affiliated company or hospital, or (b) any
candidate for political office, any political party or any official of a
political party (collectively, “Public Official”) or other Person for the
purpose of obtaining or retaining business for or with, or directing business
to, any Person, including Chimerix and its Affiliates, nor shall Chimerix or any
of its Affiliates directly or indirectly promise, offer or provide any corrupt
payment, gratuity, emolument, bribe, kickback, illicit gift or hospitality or
other illegal or unethical benefit to any Public Official or any other Person in
connection with the exercise of Chimerix’s rights or performance of Chimerix’s
obligations under this Agreement.
7.4    SymBio Representations and Warranties. SymBio represents and warrants to
Chimerix that as of the Effective Date of this Agreement neither SymBio nor any
of its Affiliates is debarred or disqualified under the Act or comparable
Applicable Laws outside the United States.
7.5    SymBio Covenants. In addition to any covenants made by SymBio elsewhere
in this Agreement, SymBio hereby covenants to Chimerix as follows:
(a)    neither SymBio nor any of its Affiliates shall employ or use the services
of any Person who is debarred or disqualified under United States law, including
21 U.S.C. §335a, or any foreign equivalent thereof, in connection with
activities relating to any Compound or Product; and in the event that SymBio
becomes aware of the debarment or disqualification or threatened debarment or
disqualification of any Person providing services to SymBio or any of its
Affiliates with respect to any activities relating to any Compound or Product,
SymBio shall immediately notify Chimerix in writing and SymBio shall cease, or
cause its Affiliate to cease (as applicable), employing, contracting with, or
retaining any such Person to perform any services relating to any Compound or
Product;
(b)    neither SymBio nor any of its Affiliates (or any of their respective
employees and contractors) shall, in connection with the exercise of its rights
or performance of its obligations under this Agreement, directly or indirectly
through Third Parties, pay, promise or offer to pay, or authorize the payment
of, any money or give any promise or offer to give, or authorize the giving


-31-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




of anything of value to a Public Official or other Person for purpose of
obtaining or retaining business for or with, or directing business to, any
Person, including SymBio and its Affiliates, nor shall SymBio or any of its
Affiliates directly or indirectly promise, offer or provide any corrupt payment,
gratuity, emolument, bribe, kickback, illicit gift or hospitality or other
illegal or unethical benefit to a Public Official or any other Person;
(c)    neither SymBio nor any of its Affiliates (or any of their respective
employees and contractors), in connection with the exercise of SymBio’s rights
or performance of SymBio’s obligations under this Agreement, violate Export
Control Laws or any terms and conditions of any applicable export license or
authorization;
(d)    neither SymBio nor any of its Affiliates (or any of their respective
employees and contractors), in connection with the exercise of SymBio’s rights
or performance of SymBio’s obligations under this Agreement, shall cause
Chimerix to be in violation of applicable anti-corruption laws (including the
FCPA) or Export Control Laws; and
(e)    SymBio shall immediately notify Chimerix if it has any information or
suspicion that there may be a violation of applicable anti-corruption laws
(including the FCPA) or Export Control Laws in connection with the exercise of
SymBio’s rights or performance of SymBio’s obligations under this Agreement.
Chimerix shall have the right, upon reasonable prior written notice and during
SymBio’s regular business hours, to audit SymBio’s books and records in the
event of a suspected violation of any of the covenants in this Section. SymBio
will fully cooperate with Chimerix on such audit.
7.6    Performance by Affiliates, Sublicensees and Subcontractors. The Parties
recognize that each Party may perform some or all of its obligations or exercise
some or all of its rights under this Agreement through one or more Affiliates,
subcontractors, agents, or other business partners, or, in the case of SymBio
and subject to Section 2.2, Sublicensees; provided, in each case, that (a) none
of the other Party’s rights hereunder are diminished or otherwise adversely
affected as a result of such delegation or subcontracting, and (b) each such
Affiliate, subcontractor, agent or other business partner, or Sublicensee
undertakes in writing obligations of confidentiality and non-use regarding
Confidential Information and ownership of Inventions that are substantially the
same as those undertaken by the Parties pursuant to Article 6 and Section 8.1;
and provided, further, that such Party shall at all times be fully responsible
for the performance and payment of such Affiliate, subcontractor, agent, or
other business partner or Sublicensee.
7.7    Disclaimer. Except as expressly set forth in this Agreement, THE
TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE
PROVIDED “AS IS.” Except as expressly set forth in this Agreement, EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY OF PATENTS, NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE
PRACTICES.


-32-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




7.8    Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH BY EITHER PARTY
OF Article 6, OR IN THE CASE OF FRAUD OR INTENTIONAL MISCONDUCT, NEITHER PARTY
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY
LICENSE GRANTED HEREUNDER; provided, however, that this Section 7.8 shall not be
construed to limit either Party’s indemnification obligations under Article 10.
ARTICLE 8

INTELLECTUAL PROPERTY
8.1    Ownership. Except as otherwise expressly agreed by the Parties in
writing, (a) a Party shall have and retain all right, title and interest in any
Invention discovered, generated, conceived or reduced to practice solely by one
or more employees or agents of such Party or its Affiliates or other Persons
acting under its authority and (b) the Parties shall jointly own rights in any
Invention discovered, generated, conceived or reduced to practice jointly by one
or more employees or agents of each Party or its Affiliates or other Persons
acting under its authority (“Joint Inventions”) and Patent Rights therein
(“Joint Patent Rights”). Subject to the rights and licenses granted under this
Agreement, each Party shall have the right to practice and use, and grant
licenses to practice and use, any Joint Inventions and Joint Patent Rights
without the other Party’s consent and has no duty to account to the other Party
for such practice, use or license, and each Party hereby waives any right it may
have under the laws of any country to require any such consent or accounting.
This Section shall not be interpreted to allow Chimerix to discover, develop,
make, have made, use, sell, have sold, offer for sale, market, export, import or
otherwise commercialize any Compounds or Products in the Field nor to allow
SymBio to do the same outside the Field.
8.2    Patent Prosecution and Maintenance.
(a)    Chimerix Patent Rights. Chimerix shall have the first right, but not the
obligation, to control the preparation, filing, prosecution and maintenance of
Chimerix Patent Rights at Chimerix’s sole expense and by counsel of its choice.
In the event that Chimerix desires to abandon or cease prosecution or
maintenance of any Chimerix Patent Right in a country (other than a Chimerix
Patent Right the claims of which are limited to methods of use of Compound or
Product outside the Field), Chimerix shall provide written notice to SymBio of
such intention to abandon promptly after Chimerix makes such determination
(which notice shall be given no later than 90 days prior to the next deadline
for any action that must be taken with respect to such Chimerix Patent Right in
the relevant patent office). In such case, SymBio shall have the right, in its
discretion, exercisable upon written notice to Chimerix delivered no later than
30 days after receipt of notice from Chimerix, to assume responsibility for
prosecution and maintenance of such Chimerix Patent Right in such country, at
its sole cost and expense and by counsel of its own choice.
(b)    Joint Patent Rights. Chimerix shall have the first right, but not the
obligation, to control the preparation, filing, prosecution and maintenance of
Joint Patent Rights at Chimerix’s sole expense and by counsel of its choice. In
the event that Chimerix desires to abandon or cease prosecution or maintenance
of any Joint Patent Right, Chimerix shall provide written notice


-33-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




to SymBio of such intention to abandon promptly after Chimerix makes such
determination (which notice shall be given no later than 90 days prior to the
next deadline for any action that must be taken with respect to such Joint
Patent Right in the relevant patent office). In such case, SymBio shall have the
right, in its discretion, exercisable upon written notice to Chimerix delivered
no later than 30 days after receipt of notice from Chimerix, to assume
responsibility for prosecution and maintenance of such Joint Patent Right in the
Field in the Territory, at its sole cost and expense and by counsel of its own
choice. If SymBio requests that Chimerix file a patent application claiming a
particular Joint Invention in a particular country in which Chimerix has not
done so, and if Chimerix does not file a patent application claiming such Joint
Invention in such country within a reasonable time period following its receipt
of such notice from SymBio, SymBio shall have the right to assume responsibility
for the preparation, filing, prosecution and maintenance of Joint Patent Rights
claiming such Joint Invention in such country in accordance with this
Section 8.1.
(c)    SymBio Patent Rights. SymBio shall have the sole right, but not the
obligation, to control the preparation, filing, prosecution and maintenance of
SymBio Patent Rights, at SymBio’s sole expense and by counsel of its choice.
(d)    Cooperation of the Parties. Each Party agrees to cooperate fully in the
preparation, filing, prosecution and maintenance of Patent Rights under this
Agreement and in the obtaining and maintenance of any patent extensions,
supplementary protection certificates and the like with respect to any Patent
Right. Such cooperation includes: (i) executing all papers and instruments, or
requiring its employees or contractors to execute such papers and instruments,
so as to effectuate the ownership of Inventions, including Joint Inventions and
Joint Patent Rights, as set forth in Section 8.1, and to enable the other Party
to apply for and to prosecute patent applications in any country in accordance
with the foregoing provisions of this Section 8.1; and (ii) promptly informing
the other Party of any matters coming to such Party’s attention that may be
reasonably expected to affect the preparation, filing, prosecution or
maintenance of any such patent applications.
8.3    Interference, Opposition, Invalidation, Reexamination and Reissue.
(a)    Chimerix Patent Rights. Chimerix shall, within 10 days of learning of any
request for, or filing or declaration of, any interference, opposition,
invalidation, reissue or reexamination relating to claims of the Chimerix Patent
Rights, inform SymBio thereof.
(i)    Chimerix Field Patent Rights. With respect to any request for, or filing
or declaration of, any interference, opposition, invalidation, reissue or
reexamination with respect to Chimerix Field Patent Rights, Chimerix shall have
the first right (in its discretion) to initiate, prosecute or respond, to such
action or proceeding, provided that Chimerix shall consult with SymBio with
respect to any such action or proceeding and shall consider SymBio’s position in
good faith. In the event that Chimerix elects to initiate, prosecute or respond
to any interference, opposition, invalidation, reexamination, or reissue
proceeding with respect to any Chimerix Field Patent Right, the expenses thereof
shall be borne solely by Chimerix. Chimerix shall not settle any interference,
opposition, invalidation, reissue or reexamination action or proceeding relating
to any Chimerix Field Patent Right without the prior written consent of SymBio,
which consent shall not be unreasonably withheld. Chimerix shall keep SymBio
informed of developments in any such action or proceeding involving any Chimerix
Field Patent Right. Chimerix shall promptly (but in


-34-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




any event within a reasonable time period in advance of any applicable deadline)
inform SymBio in the event that Chimerix elects not to initiate, prosecute or
respond to any interference, opposition, invalidation, reissue or reexamination
relating to any Chimerix Field Patent Right, and in such case, SymBio shall have
the right to do so (in SymBio’s discretion), at its cost and expense. SymBio
shall not settle any interference, opposition, invalidation, reissue or
reexamination action or proceeding relating to any Chimerix Field Patent Right
without the prior written consent of Chimerix, which consent shall not be
unreasonably withheld. SymBio shall keep Chimerix informed of developments in
any such action or proceeding involving any Chimerix Field Patent Rights.
(ii)    Other Chimerix Patent Rights. With respect to any request for, or filing
or declaration of, any interference, opposition, invalidation, reissue or
reexamination with respect to any Chimerix Patent Rights other than Chimerix
Field Patent Rights, Chimerix shall have the sole right (in its discretion) to
initiate, prosecute or respond, to such action or proceeding, at Chimerix’s sole
expense. Chimerix shall keep SymBio informed of developments in any such action
or proceeding involving any such Chimerix Patent Right.
(b)    Joint Patent Rights. Each Party shall, within 10 days of learning of such
event, inform the other Party of any request for, or filing or declaration of,
any interference, opposition, invalidation, reissue or reexamination with
respect to Joint Patent Rights.
(i)    Chimerix First Right. With respect to any request for, or filing or
declaration of, any interference, opposition, invalidation, reissue or
reexamination with respect to claims of the Joint Patent Rights, Chimerix shall
have the first right (in its discretion) to initiate, prosecute or respond, to
such action or proceeding, provided that Chimerix shall consult with SymBio with
respect to any such action or proceeding and shall consider SymBio's position in
good faith. In the event that Chimerix elects to initiate, prosecute or respond
to any interference, opposition, invalidation, reexamination, or reissue
proceeding with respect to any Joint Patent Claim, the expenses thereof shall be
borne solely by Chimerix. Chimerix shall not settle any interference,
opposition, invalidation, reissue or reexamination action or proceeding relating
to any Joint Patent Claim without the prior written consent of SymBio, which
consent shall not be unreasonably withheld. Chimerix shall keep SymBio informed
of developments in any such action or proceeding involving any Joint Patent
Claim.
(ii)    SymBio Back-Up Right. Chimerix shall promptly (but in any event within a
reasonable time period in advance of any applicable deadline) inform SymBio in
the event that Chimerix elects not to initiate, prosecute or respond to any
interference, opposition, invalidation, reissue or reexamination relating to any
Joint Patent Claim, and in such case, SymBio shall have the right to do so (in
Chimerix’s discretion), at its cost and expense. SymBio shall not settle any
interference, opposition, invalidation, reissue or reexamination action or
proceeding relating to any Joint Patent Claim without the prior written consent
of Chimerix, which consent shall not be unreasonably withheld. SymBio shall keep
Chimerix informed of developments in any such action or proceeding involving any
Relevant Joint Patent Claim.
(c)    SymBio Patent Rights. SymBio shall have the sole right, in its
discretion, to handle any interference, opposition, invalidation, reissue, or
reexamination proceeding relating to SymBio Patent Rights, and Chimerix shall
have no rights in connection therewith.


-35-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




8.4    Enforcement and Defense of Patent Rights. Each Party shall notify the
other Party in writing within 10 Business Days (except as expressly set forth
below) of becoming aware of any alleged or threatened Infringement by a Third
Party of any of the Chimerix Patent Rights, Joint Patent Rights or SymBio Patent
Rights (“Infringement”), including (x) any such alleged or threatened
Infringement on account of a Third Party’s manufacture, use or sale of a
Compound or Product in the Field, (y) any certification filed in the United
States under 21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions
in other jurisdictions in connection with an ANDA (an Abbreviated New Drug
Application in the United States or a comparable application for Marketing
Approval under Applicable Law in any country other than the United States) or
other NDA for a Product in the Field (a “Patent Certification”), and (z) any
declaratory judgment action filed by a Third Party that is developing,
manufacturing or commercializing a Compound or Product in the Field alleging the
invalidity, unenforceability or non-infringement of any of the Chimerix Patent
Rights, Joint Patent Rights or SymBio Patent Rights ((x)-(z), collectively,
“SymBio Competitive Infringement”); provided, however, that each Party shall
notify the other Party of any Patent Certification regarding any Chimerix Patent
Right or Joint Patent Right that it receives, and provide the other Party with a
copy of such Patent Certification, within five (5) days of receipt.
(a)    Chimerix Patent Rights.
(i)    Chimerix Field Patent Rights.
(1)    SymBio Competitive Infringement. SymBio shall have the first right, but
not the obligation, to bring (or defend) and control any action or proceeding
with respect to SymBio Competitive Infringement of a Chimerix Field Patent Right
in any country, at SymBio’s own expense and by counsel of its own choice, and
Chimerix shall have the right to be represented in any such action or
proceeding, at Chimerix’s own expense and by counsel of its own choice. If
SymBio fails to bring any such action or proceeding with respect to SymBio
Competitive Infringement of any Chimerix Field Patent Right in such country
within 90 days following the notice of alleged SymBio Competitive Infringement,
Chimerix shall have the right to bring (or defend) and control any such action
at its own expense and by counsel of its own choice, and SymBio shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice; provided, however, that if the applicable SymBio Competitive
Infringement is the result of SymBio’s receipt of a Patent Certification with
respect to a Chimerix Field Patent Right in a country, SymBio shall notify
Chimerix of SymBio’s decision to bring (or defend) and control any action or
proceeding in such country within 10 days of SymBio’s receipt of such Patent
Certification with respect to a Chimerix Field Patent Right, after which time,
Chimerix shall have the right to bring (or defend) and prosecute such action,
and SymBio shall have the right, at its own expense, to be represented in any
such action by counsel of its own choice.
(2)    Other Infringement. Chimerix shall have the sole right, but not the
obligation, to bring (or defend) and control any action or proceeding with
respect to any Infringement of any Chimerix Field Patent Right that is not
SymBio Competitive Infringement in any country, at its own expense and by
counsel of its own choice.
(ii)    Other Chimerix Patent Rights. Chimerix shall have the sole right, but
not the obligation, to bring (or defend) and control any action or proceeding
with respect to any


-36-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




Infringement (including SymBio Competitive Infringement) of any Chimerix Patent
Right that is not a Chimerix Field Patent Right in any country, at its own
expense and by counsel of its own choice, and, only if and to the extent such
action or proceeding is with respect to SymBio Competitive Infringement in such
country, SymBio shall have the right to be represented in any such action or
proceeding, at SymBio’s own expense and by counsel of its own choice. If
Chimerix fails to bring (or defend) any such action or proceeding with respect
to SymBio Competitive Infringement of any such Chimerix Patent Right in such
country within 90 days following the notice of alleged SymBio Competitive
Infringement, SymBio may request that Chimerix permit SymBio to bring (or
defend) and control any such action at its own expense and by counsel of its own
choice. Chimerix shall consider any such request in good faith but shall have
the right to withhold such consent in its sole discretion. However, if (A) such
SymBio Competitive Infringement in such country is occurring more than 10 years
after the First Commercial Sale of the Product with which such SymBio
Competitive Infringement is competing in such country, (B) a Generic Version of
such Product is on the market in such country (regardless of the market share
obtained by such Generic Version), and (C) Chimerix withholds its consent to
permit SymBio to bring (or defend) and control such action, then, for the
remainder of the Royalty Term for such Product in such country, the royalties
payable by SymBio under Section 4.4 with respect to Net Sales of such Product in
such country shall be reduced by [*]%.
(b)    Joint Patent Rights.
(i)    SymBio Competitive Infringement. SymBio shall have the first right, but
not the obligation, to bring (or defend) and control any action or proceeding
with respect to SymBio Competitive Infringement of any Joint Patent Right, at
its own expense and by counsel of its own choice, and Chimerix shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice. If SymBio fails to bring any such action or proceeding with
respect to SymBio Competitive Infringement of any Joint Patent Right within
90 days following the notice of alleged Infringement, Chimerix shall have the
right to bring (or defend) and control any such action at its own expense and by
counsel of its own choice, and SymBio shall have the right, at its own expense,
to be represented in any such action by counsel of its own choice; provided,
however, that if the applicable SymBio Competitive Infringement is the result of
SymBio’s receipt of a Patent Certification with respect to a Joint Patent Right,
SymBio shall notify Chimerix of SymBio’s decision to bring (or defend) and
control any action or proceeding within 10 days of SymBio’s receipt of such
Patent Certification with respect to a Joint Patent Right, after which time,
Chimerix shall have the right to bring (or defend) and prosecute such action,
and SymBio shall have the right, at its own expense, to be represented in any
such action by counsel of its own choice.
(ii)    Chimerix Competitive Infringement. Chimerix shall have the first right,
but not the obligation, to bring (or defend) and control any action or
proceeding with respect to Infringement of any Joint Patent Right to the extent
the Infringement is competitive with a Chimerix Product being developed or
commercialized by Chimerix or any of its Affiliates or Third-Party licensees or
sublicensees (“Chimerix Competitive Infringement”), at its own expense and by
counsel of its own choice, and SymBio shall have the right, at its own expense,
to be represented in any such action by counsel of its own choice. If Chimerix
fails to bring any such action or proceeding with respect to Chimerix
Competitive Infringement of any Joint Patent Right within


-37-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




90 days following the notice of alleged Infringement, SymBio shall have the
right to bring (or defend) and control any such action at its own expense and by
counsel of its own choice, and Chimerix shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice;
provided, however, that if the applicable Chimerix Competitive Infringement is
the result of Chimerix’s receipt of a Patent Certification with respect to a
Joint Patent Right, Chimerix shall notify SymBio of Chimerix’s decision to bring
(or defend) and control any action or proceeding within 10 days of Chimerix’s
receipt of such Patent Certification with respect to a Chimerix Patent Right,
after which time Chimerix shall have the right to bring (or defend) and
prosecute such action, and SymBio shall have the right, at its own expense, to
be represented in any such action by counsel of its own choice.
(iii)    Other Infringement. The Parties shall mutually agree on a case-by-case
basis (A) whether to bring (or defend) and control any action or proceeding with
respect to Infringement of any Joint Patent Right to the extent the Infringement
is neither SymBio Competitive Infringement nor Chimerix Competitive
Infringement, (B) which Party would bring (or defend) and control such action,
and (C) how the expenses of, and any recovery from, any such action would be
allocated.
(c)    SymBio Patent Rights. SymBio shall have the sole right, but not the
obligation, to bring (or defend) and control any action or proceeding with
respect to Infringement of any SymBio Patent Right at its own expense and by
counsel of its own choice.
(d)    Cooperation. In the event a Party brings (or defends) an infringement
action in accordance with this Section 8.4, or in the event a Party is entitled
to bring (or defend) an infringement action in accordance with this Section 8.4
but lacks standing to do so, the other Party shall cooperate fully, including,
if required to bring (or defend) such action, the furnishing of a power of
attorney or being named as a party. Neither Party shall enter into any
settlement or compromise of any action under this Section 8.4 that would in any
manner alter, diminish, or be in derogation of the other Party’s rights under
this Agreement without the prior written consent of such other Party, which
shall not be unreasonably withheld.
(e)    Recovery. Except as otherwise agreed by the Parties in connection with a
cost-sharing arrangement, any recovery realized by a Party as a result of any
action or proceeding pursuant to this Section 8.4, whether by way of settlement
or otherwise, shall be applied first to reimburse the documented out-of-pocket
legal expenses of the Party that brought (or defended) and controlled such
action or proceeding incurred in connection with such action or proceeding, and
second to reimburse the documented out-of-pocket legal expenses of the other
Party incurred in connection with such action or proceeding, and any remaining
amounts shall be retained by the Party that brought (or defended) and controlled
such action; provided, however, that:
(i)    any recovery realized by SymBio as a result of any action brought (or
defended) and controlled by SymBio pursuant to Section 8.4(a)(i)(1) or
Section 8.4(b)(i) (after reimbursement of the Parties’ documented out-of-pocket
legal expenses relating to the action or proceeding) shall be allocated as
follows:


-38-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(1)    compensatory damages shall be treated as Net Sales of Products in the
quarter in which such damages are received for purposes of Section 4.4; and
(2)    non‑compensatory damages shall be divided [*]% to SymBio and [*]% to
Chimerix; and
(ii)    any recovery realized by Chimerix as a result of any action brought (or
defended) and controlled by Chimerix pursuant to Section 8.4(a)(ii) (after
reimbursement of the Parties’ documented out-of-pocket legal expenses relating
to the action or proceeding) shall be allocated as follows:
(1)    all compensatory and non‑compensatory damages that are specifically
attributable to SymBio Competitive Infringement shall be divided [*]% to
Chimerix and [*]% to SymBio; and
(2)    all compensatory and non‑compensatory damages that are not specifically
attributable to SymBio Competitive Infringement shall belong to Chimerix.
8.5    Patent Term Extensions.
(a)    Chimerix Patent Rights. SymBio shall have the right to determine the
Chimerix Patent Rights for which it will apply for patent extension in any
country or region for any Product in the Field, subject to Chimerix’s prior
written consent, not to be unreasonably withheld, provided that Chimerix may
withhold such consent in its sole discretion with respect to any Chimerix Patent
Right in any country or region: (i) that Covers a Chimerix Product; or (ii) for
which Chimerix (or its Affiliate or Third-Party licensee or sublicensee) has
already applied for or received patent extension for any compound that is not a
Compound or product that is not a Product. If Chimerix grants such consent,
SymBio shall file for any such extension at SymBio’s cost and expense. Chimerix
shall provide all reasonable assistance to SymBio in connection with such
filings with respect to which Chimerix provides its consent, provided that
SymBio shall pay or reimburse any out-of-pocket costs incurred by Chimerix in
providing such assistance.
(b)    Joint Patent Rights. SymBio shall have the right to determine the Joint
Patent Rights for which it will apply for patent extension in any country or
region for any Product in the Field, and SymBio shall file for any such
extension at SymBio’s cost and expense; provided, however, that, solely in the
case of Joint Patent Rights that do not claim or Cover any Product in the Field,
Chimerix shall have the right to determine those of such Joint Patent Rights for
which it will apply for patent extension in any country or region for a Chimerix
Product, and Chimerix shall file for any such extension at Chimerix’s cost and
expense. Each Party shall provide all reasonable assistance to the other Party
in connection with such filings, provided that the Party filing for any such
extension shall pay or reimburse any out-of-pocket costs incurred by the other
Party in providing such assistance.
(c)    SymBio Patent Rights. SymBio shall have the sole right to apply for
extension of any SymBio Patent Right in any country or region for any product,
including any Product in the Field, at SymBio’s sole cost and expense.


-39-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




8.6    Infringement of Third-Party Rights. Each Party shall promptly notify the
other in writing of any allegation by a Third Party that the manufacture, use,
sale or importation of any Compound or Product Infringes or may Infringe the
intellectual property rights of such Third Party. Neither Party shall have the
right to settle any patent infringement litigation under this Section 8.6 in a
manner that diminishes the rights or interests of the other Party without the
written consent of such other Party (which shall not be unreasonably withheld).
8.7    Marking. To the extent required by applicable law, SymBio shall, and
shall cause its Related Parties to, mark all Products made, used or sold in the
Field, or their containers, with the number of each issued Chimerix Patent Right
that applies to such Product; provided, however, that in any event SymBio shall,
and shall cause its Related Parties to, mark all Products made, used or sold in
the Field, or their containers, with the number of each issued Chimerix Patent
Right that applies to such Product.
8.8    Trademarks. SymBio shall have the right to commercialize the Product in
the Field in the Territory with those trademarks of SymBio that are associated
with SymBio’s name or identity (“SymBio Housemarks”) and any other trademarks
and trade names it determines appropriate, which may vary by country or within a
country (the “Product Marks”). SymBio shall own all rights in, and shall have
the right to register and maintain, the SymBio Housemarks and the Product Marks
in the countries and regions that it determines reasonably necessary, at its own
cost and expense, and all goodwill therein or relating thereto shall accrue to
SymBio. Neither Party shall use, or shall permit its Affiliates, sublicensees,
subcontractors, and agents to use, any trademark of the other Party in
connection with the commercialization of the Products except as expressly set
forth in this Agreement or with the prior written consent of such other Party.
8.9    Registration of Exclusive License. Within 30 days of the Effective Date,
Chimerix shall file, and shall cause its relevant Affiliates to file (as the
case may be), a request at the Japan Patent Office (“JPO”) to register as a
registered exclusive license (a Senyo-Jisshiken under Section 77 of the Japanese
Patent Law or a Kari-Senyo-Jisshiken under Section 34-2 of the Japanese Patent
Law), along with equivalent requests for registration (where applicable) at all
relevant patent offices in the Territory, SymBio’s exclusive license under the
Chimerix Patent Rights to develop, package, manufacture, and commercialize the
Product in the Field in the Territory in accordance with this Agreement. For
clarity, during the Term, Chimerix shall not grant a license in respect of the
Product under the Chimerix Patent Rights in the Field in the Territory to any
Third Party or Affiliate of Chimerix, in each case (Third Party or Affiliate) in
conflict with the license granted to SymBio under this Agreement, nor register
such license to a Third Party or Affiliate of Chimerix as a Senyo-Jisshiken,
Kari-Senyo-Jisshiken or otherwise.
ARTICLE 9

TERM AND TERMINATION
9.1    Term. The term of this Agreement shall commence on the Effective Date
and, unless earlier terminated in accordance with this Article 9, continue until
the expiration of the last-to-expire of all Royalty Terms hereunder (the
“Term”).


-40-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




9.2    Termination for Material Breach.
(a)    Each Party shall have the right to terminate this Agreement in its
entirety upon written notice to the other Party if such other Party is in
material breach of this Agreement and has not cured such breach within 90 days
(or 30 days with respect to any payment breach) after notice from the
terminating Party requesting cure of the breach. Any such termination shall
become effective at the end of such 90-day (or 30-day with respect to any
payment breach) period unless the breaching Party has cured such breach prior to
the end of such period. Any right to terminate under this Section 9.2(a) shall
be stayed and the cure period tolled in the event that, during any cure period,
the Party alleged to have been in material breach shall have initiated dispute
resolution in accordance with Article 11 with respect to the alleged breach.
Such stay and tolling shall continue until such dispute has been resolved in
accordance with Article 11.
(b)    For clarity, in the event of material breach of this Agreement by
Chimerix that is not cured within the applicable notice period set forth in
Section 9.2(a), SymBio, at its sole discretion, may either:
(i)    terminate this Agreement in accordance with Section 9.2(a) (in addition
to pursuing any remedy that may be available to SymBio at law or in equity as a
result of Chimerix’s breach of this Agreement); or
(ii)    elect (A) not to terminate this Agreement, (B) to retain the license
granted under Section 2.1, subject to all terms and conditions hereof, and
(C) pursue any remedy that may be available to SymBio at law or in equity as a
result of Chimerix’s breach of this Agreement, without prejudice to SymBio’s
right to terminate this Agreement at a later date pursuant to Section 9.2(a)
(for that uncured material breach or any other uncured material breach of this
Agreement by Chimerix) or pursuant to Section 9.3.
9.3    Termination for Patent Challenge. Chimerix shall have the right to
terminate this Agreement immediately upon written notice to SymBio if SymBio or
its Affiliate directly, or through assistance granted to a Third Party,
commences any interference or opposition proceeding with respect to, challenges
the validity or enforceability of, or opposes any extension of, or the grant of
a supplementary protection certificate with respect to, any Chimerix Patent
Right.
9.4    At-Will Termination by SymBio. SymBio shall have the right to terminate
this Agreement on a country–by-country basis for any reason, or for no reason,
at any time upon 90 days’ prior written notice to Chimerix.
9.5    Effect of Expiration or Termination.
(a)    Expiration. Upon expiration (but not on earlier termination) of this
Agreement, all licenses granted by Chimerix to SymBio that were in effect
immediately prior to such expiration shall survive on a fully‑paid,
royalty‑free, irrevocable and perpetual basis in accordance with Section 4.5.


-41-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(b)    Any Termination. Upon any termination of this Agreement prior to its
expiration, the license (on a country-by-country basis in the event of partial
termination by SymBio under Section 9.4) granted to SymBio pursuant to
Section 2.1 shall automatically terminate and revert to Chimerix, and all other
rights and obligations of the Parties under this Agreement shall terminate,
except as expressly provided below in this Section 9.5 or elsewhere in this
Article 9.
(c)    Termination by Chimerix Pursuant to Section 9.2(a) or 9.3 or by SymBio
Pursuant to Section 9.4. Solely in the event of termination of this Agreement by
Chimerix pursuant to Section 9.2(a) or Section 9.3, or by SymBio pursuant to
Section 9.4, the following provisions shall apply.
(i)    Effective as of such termination, SymBio shall, and it hereby does, grant
to Chimerix: (A) an exclusive, worldwide, royalty-free, fully-paid, perpetual,
irrevocable license (on a country-by-country basis in the event of partial
termination by SymBio pursuant to Section 9.4), with the right to sublicense
through multiple tiers of sublicense, under those SymBio Patent Rights that
claim any Invention made solely by one or more employees or agents of SymBio or
its Affiliates in the course of conducting research, development, manufacturing,
regulatory or commercialization activities contemplated by this Agreement, the
SymBio Know-How, and SymBio’s interest in the Joint Patent Rights; (B) a
non‑exclusive, worldwide, royalty-free, fully-paid, perpetual, irrevocable
license (on a country-by-country basis in the event of partial termination by
SymBio pursuant to Section 9.4), with the right to sublicense through multiple
tiers of sublicense, under Blocking Patents (defined below); and (C) an
exclusive, worldwide, royalty-bearing (as specified below), perpetual,
irrevocable license (on a country-by-country basis in the event of partial
termination by SymBio pursuant to Section 9.3), with the right to sublicense
through multiple tiers of sublicense, under Useful Patents (defined below) in
each case, solely to develop, make, have made, use, sell, offer for sale, and
import Compounds and Products in the Field. For purposes of this
Section 9.5(c)(i), “Blocking Patents” shall mean SymBio Patent Rights other than
those described in clause (A) of this Section 9.5(c)(i), but excluding any such
SymBio Patent Right claiming any technology that was not actually used by SymBio
(or any of its Related Parties) prior to termination in the development,
manufacture or commercialization of Compounds or Products in the Field; and
“Useful Patents” shall mean SymBio Patent Rights other than those described in
clause (A) of this Section 9.5(c)(i) and Blocking Patents. Notwithstanding the
foregoing, to the extent the Blocking Patents or Useful Patents include Patent
Rights licensed to SymBio by a Third Party (other than a Sublicensee) that are
subject to royalty or milestone payment obligations to such Third Party with
respect to Compounds or Products, then SymBio shall so notify Chimerix, together
with a true, complete and correct description of such royalty and milestone
payment obligations, and the inclusion of such Blocking Patents in the license
granted to Chimerix under clause (B) of this Section 9.5(c)(i) or of such Useful
Patents in the license granted to Chimerix under clause (C) of this
Section 9.5(c)(i), as applicable, shall be subject to Chimerix’s agreeing in
writing to reimburse, and promptly reimbursing, SymBio for all royalty and
milestone payments that become due to such Third Party by reason of Chimerix’s
exercise of such Blocking Patents or Useful Patents (as applicable) in the
development, manufacture or commercialization of Compounds or Products in the
Field. In addition to any pass-through royalties or milestone payments that may
be due to Third Parties with respect to Useful Patents licensed to SymBio by a
Third Party pursuant to the preceding sentence, Chimerix shall pay to SymBio a
royalty of [*]% of Net Sales (mutatis mutandis)


-42-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




by Chimerix, its Affiliates and their respective sublicensees of any Product
that is Covered by a Valid Claim of the Useful Patents, such royalties to be
payable on a Product-by-Product and country-by-country basis until expiration of
the last-to-expire Valid Claim of the Useful Patents Covering the manufacture,
use or sale of a Product in a country. For purposes of Chimerix’s royalty
payment obligations with respect to the Useful Patents, the provisions of
Article 5 of this Agreement shall apply, mutatis mutandis.
(ii)    As promptly as practicable (and in any event within 90 days) after such
termination, SymBio shall (on a country-by-country basis in the event of partial
termination by SymBio under Section 9.4): (a) to the extent not previously
provided to Chimerix, deliver to Chimerix true, correct and complete copies of
all Regulatory Documentation held by SymBio or any of its Affiliates or
Sublicensees, and disclose to Chimerix all previously-undisclosed SymBio
Know-How; (b) transfer or assign, or cause to be transferred or assigned, to
Chimerix or its designee (or to the extent not so assignable, take all
reasonable actions to make available to Chimerix or its designee the benefits
of) all INDs, NDAs and Marketing Approvals for Products, whether held in the
name of SymBio or any of its Related Parties; and (c) take such other actions
and execute such other instruments, assignments and documents as may be
necessary to effect, evidence, register and record the transfer, assignment or
other conveyance of rights under this Section 9.5(c)(ii) to Chimerix.
(iii)    SymBio shall (on a country-by-country basis in the event of partial
termination by SymBio under Section 9.4), as directed by Chimerix, either
promptly wind-down any ongoing development activities with respect to Products
in an orderly fashion or promptly transition such development activities to
Chimerix or its designee, with due regard for patient safety and in compliance
with all Applicable Laws and GCP.
(iv)    Chimerix shall have the right (on a country-by-country basis in the
event of partial termination by SymBio under Section 9.4), but not the
obligation, to purchase from SymBio any or all usable inventory of Compounds and
Products in SymBio’s or its Affiliates’ possession as of the date of
termination. Such inventory shall be provided at a transfer price equal to
SymBio’s cost of such inventory.
(v)    If SymBio was (on a country-by-country basis in the event of partial
termination by SymBio under Section 9.4), prior to termination, manufacturing,
or having manufactured on its behalf, any quantities of Compounds or Products,
then at Chimerix’s request, until the earlier of (a) such time as Chimerix has
secured another source thereof that is able to meet Chimerix’s quality and
quantity requirements, and (b) 18 months after such termination, SymBio shall
use Commercially Reasonable Efforts to supply, or cause to be supplied, to
Chimerix such quantities thereof as Chimerix may reasonably require for the
development and commercialization of Products in the Field; provided that
Chimerix shall use Commercially Reasonable Efforts to secure another source of
supply as soon as reasonably practicable. Such material shall be provided at a
transfer price equal to SymBio’s cost of such materials.
9.6    Accrued Obligations; Survival. Neither expiration nor any termination of
this Agreement shall relieve either Party of any obligation or liability
accruing prior to such expiration or termination, nor shall expiration or any
termination of this Agreement preclude either Party from


-43-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




pursuing all rights and remedies it may have under this Agreement, at law or in
equity, with respect to breach of this Agreement. In addition, the Parties’
rights and obligations under Sections 2.6, 6.1, 6.2, 6.3, 6.6, 7.7, 7.8, 8.1,
9.5, 9.6, 9.7 and 9.8, and Articles 1, 5, 10, 11 and 12 (other than 12.6 and
12.7) of this Agreement shall survive expiration or any termination of this
Agreement. 　SymBio's right in the first sentence of Section 8.8 shall survive on
a Product-by-Product and country-by-country basis after expiration of the
Royalty Term for a Product in a country.
9.7    Return of Confidential Information. Within 30 days following the
expiration or termination of this Agreement, except to the extent that a Party
retains a license from the other Party as provided in this Article 9, each Party
shall promptly return to the other Party, or delete or destroy, all relevant
records and materials in such Party’s possession or control containing
Confidential Information of the other Party; provided that such Party may keep
one copy of such materials for archival purposes only subject to a continuing
confidentiality obligations.
9.8    Damages; Relief. Termination of this Agreement shall not preclude either
Party from claiming any other damages, compensation or relief that it may be
entitled to hereunder.
ARTICLE 10

INDEMNIFICATION
10.1    Indemnification by SymBio. SymBio hereby agrees to save, defend,
indemnify and hold harmless Chimerix, its Affiliates, its and their respective
officers, directors, agents, employees, successors and assigns (the “Chimerix
Indemnitees”), from and against any and all losses, damages, liabilities,
expenses and costs, including reasonable legal expense and attorneys’ fees
(“Losses”), to which any Chimerix Indemnitee may become subject as a result of
any claim, demand, action or other proceeding by any Third Party (each, a
“Claim”) to the extent such Losses arise out of or relate to (a) the gross
negligence or willful misconduct of any SymBio Indemnitee (defined below),
(b) the breach by SymBio of any warranty, representation, covenant or agreement
made by SymBio in this Agreement, or (c) the development, manufacture, use,
handling, storage, sale, offer for sale, import or other disposition by or on
behalf of SymBio or any of its Related Parties of any Compound or Product, or
any other exercise of the license granted to SymBio pursuant to Section 2.1 by
or on behalf of SymBio or any of its Related Parties; except, in each case, to
the extent such Losses result from the gross negligence or willful misconduct of
any Chimerix Indemnitee or the breach by Chimerix of any warranty,
representation, covenant or agreement made by Chimerix in this Agreement.
10.2    Indemnification by Chimerix. Chimerix hereby agrees to save, defend,
indemnify and hold harmless SymBio, its Affiliates and their respective
officers, directors, employees, consultants and agents (the “SymBio
Indemnitees”) from and against any and all Losses to which any SymBio Indemnitee
may become subject as a result of any claim, demand, action or other proceeding
by any Third Party to the extent such Losses arise out of or relate to (a) the
gross negligence or willful misconduct of any Chimerix Indemnitee, (b) the
breach by Chimerix of any warranty, representation, covenant or agreement made
by Chimerix in this Agreement, (c) the development, manufacture, use, handling,
storage, sale, offer for sale, import or other disposition by or on behalf of
Chimerix or any of its Related Parties of any Compound or Product prior to the


-44-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




Effective Date or following termination of this Agreement, (d) the conduct of
the Chimerix NPP, or (e) the exercise by or on behalf of Chimerix or any of its
Affiliates or Third-Party licensees or sublicensees of the license granted to
Chimerix pursuant to Section 2.6 or, if applicable, any license granted to
Chimerix pursuant to Section 9.5(c)(i); in each case except to the extent such
Losses result from the gross negligence or willful misconduct of any SymBio
Indemnitee or the breach by SymBio of any warranty, representation, covenant or
agreement made by SymBio in this Agreement.
10.3    Control of Defense. In the event a Party (the “Indemnified Party”) seeks
indemnification under Section 10.1 or 10.2, it shall inform the other Party (the
“Indemnifying Party”) of a claim as soon as reasonably practicable after it
receives notice of the claim (it being understood and agreed, however, that the
failure by an Indemnified Party to give notice of a claim as provided in this
Section 10.3 shall not relieve the Indemnifying Party of its indemnification
obligation under this Agreement except and only to the extent that such
Indemnifying Party is actually damaged as a result of such failure to give
notice), shall permit the Indemnifying Party to assume direction and control of
the defense of the claim (including the right to settle the claim solely for
monetary consideration) using counsel reasonably satisfactory to the Indemnified
Party, and shall cooperate as requested (at the expense of the Indemnifying
Party) in the defense of the claim. If the Indemnifying Party does not assume
control of such defense within 15 days after receiving notice of the claim from
the Indemnified Party, the Indemnified Party shall control such defense and,
without limiting the Indemnifying Party’s indemnification obligations, the
Indemnifying Party shall reimburse the Indemnified Party for all costs,
including reasonable attorney fees, incurred by the Indemnified Party in
defending itself within 30 days after receipt of any invoice therefor from the
Indemnified Party. The Party not controlling such defense may participate
therein at its own expense. The Party controlling such defense shall keep the
other Party advised of the status of such action, suit, proceeding or claim and
the defense thereof and shall consider recommendations made by the other Party
with respect thereto. The Indemnified Party shall not agree to any settlement of
such action, suit, proceeding or claim without the prior written consent of the
Indemnifying Party, which shall not be unreasonably withheld, delayed or
conditioned. The Indemnifying Party shall not agree to any settlement of such
action, suit, proceeding or claim or consent to any judgment in respect thereof
that does not include a complete and unconditional release of the Indemnified
Party from all liability with respect thereto, that imposes any liability or
obligation on the Indemnified Party or that acknowledges fault by the
Indemnified Party without the prior written consent of the Indemnified Party. If
the Parties cannot agree as to the application of Section 10.1 or 10.2 to any
claim, pending resolution of the dispute pursuant to Article 11, the Parties may
conduct separate defenses of such claims, with each Party retaining the right to
claim indemnification from the other Party in accordance with Section 10.1 or
10.2, as applicable, upon resolution of the underlying claim.
10.4    Insurance. Each Party shall procure and maintain insurance, including
comprehensive or commercial general liability insurance (including contractual
liability and product liability), adequate to cover its obligations hereunder
and that is consistent with normal business practices of prudent companies
similarly situated. It is understood that such insurance shall not be construed
to create a limit of either Party’s liability with respect to its
indemnification obligations under this Article 10 or otherwise. Each Party shall
provide the other Party with written evidence of such insurance upon request.
Each Party shall provide the other Party with written notice at least


-45-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




30 days prior to the cancellation, non-renewal or material change in such
insurance that materially adversely affects the rights of the other Party
hereunder.
ARTICLE 11

DISPUTE RESOLUTION
11.1    Disputes. Subject to Section 11.3, any claim, dispute, or controversy
arising out of or relating to this Agreement, including as to the breach,
enforcement, interpretation or validity of this Agreement (each, a “Dispute”)
shall be referred to the Chief Executive Officer of Chimerix and the Chief
Executive Officer of SymBio for attempted resolution. In the event such
executives are unable to resolve such Dispute within 30 days of such Dispute
being referred to them, then, upon the written request of either Party to the
other Party, the Dispute shall be subject to arbitration in accordance with
Section 11.2, except as expressly set forth in Section 11.3
11.2    Arbitration. Subject to Section 11.3 below, any Dispute that is not
resolved under Section 11.1 within the applicable 30-day period shall be finally
and exclusively settled by binding arbitration in accordance with the applicable
rules of the International Chamber of Commerce (“ICC”) as then in effect (the
“ICC Rules”), except to the extent any such ICC Rule conflicts with the express
provisions of this Section 11.2. The Parties agree as follows:
(a)    The seat, or legal place, of arbitration shall be New York City, New
York. The language of the arbitration shall be English.
(b)    The arbitration shall be conducted by an arbitral tribunal of three
neutral arbitrators. Each Party shall appoint one (1) arbitrator in accordance
with this Section 11.2. The Party initiating the arbitration shall select an
arbitrator in the request for arbitration. The responding Party shall select an
arbitrator within thirty (30) days after receipt of the request for arbitration.
The third arbitrator, who shall act as the presiding arbitrator, shall be
selected by the two Party-appointed arbitrators within forty five (45) days of
the selection of the second arbitrator. Any arbitrator(s) not selected within
these time periods shall be selected by the ICC. Arbitrators shall not be
current or former employees or directors, or current stockholders, of either
Party, any of their respective Affiliates or any Sublicensee. Each arbitrator
shall have experience and familiarity with commercial licensing practices in the
pharmaceutical and biotechnology industries.
(c)    The parties shall be entitled to engage in an exchange of documents that
are relevant and material to the outcome of the dispute, consistent with the IBA
Rules on the Taking of Evidence in International Arbitration or such other rules
as may be agreed by the Parties. All costs of translation associated with such
exchange of documents shall be shared equally between the Parties.
(d)    Except to the extent necessary to confirm or enforce an award or as may
be required by Applicable Law or the rules of any exchange on which a Party’s
securities are traded, neither a Party nor the arbitral tribunal may disclose
the existence, content, or results of an arbitration without the prior written
consent of both parties.


-46-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(e)    The arbitral tribunal shall, in rendering an award, apply the substantive
law of the State of New York, USA, in accordance with Section 12.2 and without
giving effect to any conflicts of law provisions thereof that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction, and without giving effect to any of its rules or laws
relating to arbitration. The award shall include a written statement describing
the essential findings and conclusions upon which the award is based, including
the calculation of any damages awarded. The Tribunal’s authority to award
special, incidental, consequential or punitive damages shall be subject to the
limitation set forth in Section 7.8, except to the extent the substantive laws
of the State of New York, USA, do not permit such limitation. The award rendered
by the Tribunal shall be final, binding and non-appealable (subject only to the
Parties’ right to request correction of any errors in computation, clerical or
typographical errors, or other errors of a similar nature, and the Tribunal’s
right to make any such correction on its own initiative, in each case, in
accordance with the Rules), and judgment upon the award may be entered in any
court of competent jurisdiction.
(f)    Each Party shall bear its own attorney’s fees, costs, and disbursements
arising out of the arbitration, and shall pay an equal share of the fees and
costs of the Tribunal; provided, however, the Tribunal shall be authorized to
determine whether a Party is the prevailing party, and if so, to award to that
prevailing party reimbursement for any or all of its reasonable attorneys’ fees,
costs and disbursements (including, for example, expert witness fees and
expenses, photocopy charges, travel expenses, etc.), or the fees and costs of
the ICC and the Tribunal.
11.3    Court Actions. Nothing contained in this Agreement shall deny either
Party the right to seek injunctive or other equitable relief from a court of
competent jurisdiction in the context of a bona fide emergency or prospective
irreparable harm, and such an action may be filed and maintained notwithstanding
any ongoing discussions between the Parties or any ongoing arbitration
proceeding. In addition, either Party may bring an action in any court of
competent jurisdiction to resolve disputes pertaining to the validity,
construction, scope, enforceability, Infringement or other violations of Patent
Rights or other intellectual property rights, and no such claim shall be subject
to arbitration pursuant to Section 11.2.
ARTICLE 12

MISCELLANEOUS
12.1    Rights Upon Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11 of the United States Code and other
similar laws in any jurisdiction outside the U.S. (collectively, the “Bankruptcy
Laws”), licenses of rights to be “intellectual property” as defined under the
Bankruptcy Laws. If a case is commenced during the Term by or against a Party
under Bankruptcy Laws then, unless and until this Agreement is rejected as
provided in such Bankruptcy Laws, such Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including a trustee) shall
perform all of the obligations provided in this Agreement to be performed by
such Party. If a case is commenced during the Term by or against a Party under
the Bankruptcy Laws, this Agreement is rejected as provided in the Bankruptcy
Laws and the other Party elects to retain


-47-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




its rights hereunder as provided in the Bankruptcy Laws, then the Party subject
to such case under the Bankruptcy Laws (in any capacity, including
debtor-in-possession) and its successors and assigns (including a Title 11
trustee), shall provide to the other Party copies of all Information necessary
for such other Party to prosecute, maintain and enjoy its rights under the terms
of this Agreement promptly upon such other Party’s written request therefor. All
rights, powers and remedies of the non-bankrupt Party as provided herein are in
addition to and not in substitution for any and all other rights, powers and
remedies now or hereafter existing at law or in equity (including the Bankruptcy
Laws) in the event of the commencement of a case by or against a Party under the
Bankruptcy Laws.
12.2    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding its conflicts of
laws principles with the exception of sections 5-1401 and 5-1402 of New York
General Obligations Law. The Parties agree to exclude the application to this
Agreement of the United Nations Convention on Contracts for the International
Sale of Goods.
12.3    Entire Agreement; Amendments. This Agreement (including the Exhibits
hereto) is both a final expression of the Parties’ agreement and a complete and
exclusive statement with respect to all of its terms. This Agreement supersedes
all prior and contemporaneous agreements and communications, whether oral,
written or otherwise, concerning any and all matters contained herein. The
Exhibits to this Agreement are incorporated herein by reference and shall be
deemed a part of this Agreement. This Agreement may be amended, or any term
hereof modified, only by a written instrument duly executed by authorized
representatives of both Parties hereto.
12.4    Non-Waiver. The failure of a Party to insist upon strict performance of
any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.
12.5    Assignment. Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either Party without the prior written consent of the other Party
(which consent shall not be unreasonably withheld); provided, however, that
either Party may assign this Agreement and its rights and obligations hereunder
without the other Party’s consent:
(a)    in connection with the transfer or sale of all or substantially all of
the business of such Party to which this Agreement relates to a Third Party
(“Third-Party Acquirer”), whether by merger, sale of stock, sale of assets or
otherwise (each, a “Sale Transaction”), provided that in the event of a Sale
Transaction (whether this Agreement is actually assigned or is assumed by the
Third-Party Acquirer or the surviving corporation resulting from such Sale
Transaction by operation of law (e.g., in the context of a reverse triangular
merger)), intellectual property rights of the Third-Party Acquirer that existed
prior to the Sale Transaction shall not be included in the technology licensed
hereunder or otherwise subject to this Agreement; or


-48-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(b)    to an Affiliate, provided that the assigning Party shall remain liable
and responsible to the non‑assigning Party hereto for the performance and
observance of all such duties and obligations by such Affiliate.
The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties, and the name of a Party appearing herein shall be deemed to include the
name of such Party’s successors and permitted assigns to the extent necessary to
carry out the intent of this Section 12.5. Any assignment not in accordance with
this Agreement shall be void.
12.6    Force Majeure. Except for the obligation to make payment when due, each
Party shall be excused from liability for the failure or delay in performance of
any obligation under this Agreement by reason of any event beyond such Party’s
reasonable control, including but not limited to Acts of God, fire, flood,
explosion, earthquake, or other natural forces, war, civil unrest, acts of
terrorism, accident, destruction or other casualty, any lack or failure of
transportation facilities, any lack or failure of supply of raw materials, any
strike or labor disturbance, or any other event similar to those enumerated
above. Such excuse from liability shall be effective only to the extent and
duration of the event(s) causing the failure or delay in performance and
provided that the Party has not caused such event(s) to occur. The affected
Party shall notify the other Party of such force majeure circumstances as soon
as reasonably practical, and shall promptly undertake all reasonable efforts
necessary to cure such force majeure circumstances.
12.7    Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) that, insofar as practical, implement the purposes of
this Agreement.
12.8    Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
12.9    Notices. All notices that are required or permitted hereunder shall be
in writing and sufficient if delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
If to Chimerix, to:
Chimerix, Inc.

2505 Meridian Parkway
Suite 340
Durham, NC 27713
USA
Attn:    Legal Department
Facsimile No.: +1 919-806-1146


-49-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




If to SymBio, to:
SymBio Pharmaceuticals Limited.

Toranomon 30 Mori Building
3-2-2 Toranomon
Minato-ku, Tokyo 105-0001
Japan
Attn: Legal Department
Facsimile No.: +81 (03) 5472-3054Japan


or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered, if personally delivered
or sent by facsimile on a Business Day (or if delivered or sent on a
non-Business Day, then on the next Business Day); (b) on the Business Day after
dispatch, if sent by nationally-recognized overnight courier; or (c) on the
third (3rd) Business Day following the date of mailing, if sent by mail.
12.10    Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable. The words “including,” “includes,” “include,” “for
example,” and “e.g.” and words of similar import will be deemed to be followed
by the words “without limitation,” and the word “or” has the inclusive meaning
represented by the phrase “and/or.” Unless otherwise specified, references in
this Agreement to any section shall include all subsections and paragraphs in
such Section and references in this Agreement to any subsection shall include
all paragraphs in such subsection. All references to days in this Agreement
shall mean calendar days, unless otherwise specified. Ambiguities and
uncertainties in this Agreement, if any, shall not be interpreted against either
Party, irrespective of which Party may be deemed to have caused the ambiguity or
uncertainty to exist. This Agreement has been prepared in the English language,
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the Parties regarding this
Agreement shall be in the English language.
12.11    Relationship between the Parties. The Parties’ relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the Parties. Neither Party is a legal representative of the
other Party, and neither Party may assume or create any obligation,
representation, warranty or guarantee, express or implied, on behalf of the
other Party for any purpose whatsoever.
12.12    Cumulative Remedies. No remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.


-50-

--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




12.13    No Third-Party Rights. The provisions of this Agreement are for the
exclusive benefit of the Parties, and no other Person or Entity shall have any
right or claim against any Party by reason of these provisions or be entitled to
enforce any of these provisions against any Party.
12.14    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument. This Agreement may be executed by
facsimile or PDF signatures, which signatures shall have the same force and
effect as original signatures.
[Remainder of this page intentionally left blank.]




-51-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this License Agreement
as of the Effective Date.
Chimerix, Inc.
SymBio Pharmaceuticals Limited
By: /s/ Mike Sherman
Name: Mike Sherman
Title: President and Chief Executive Officer
By: /s/ Fuminori Yoshida
Name: Fuminori Yoshida
Title: President and Chief Executive Officer









-52-

--------------------------------------------------------------------------------






[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




EXHIBIT A
CHIMERIX PATENT RIGHTS AS OF THE EFFECTIVE DATE
[*]


A-1

--------------------------------------------------------------------------------






[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




EXHIBIT B
INVENTORY
[*]
[*] vials
[*]
[*] kilograms#
[*]
[*] vials of [*] g
[*] mg each (actual amounts provided TBD and subject to availability)

*Chimerix shall provide SymBio with all related Certificates of Analysis and
Certificates of Conformance.
ǂ Chimerix shall provide SymBio with: (i) all related Certificates of Analysis
and Certificates of Conformance; and (ii) all related retest data.
#[*].
Inventory provided to SymBio pursuant to this Exhibit B does not contain [*].







--------------------------------------------------------------------------------






[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




EXHIBIT C
TECHNOLOGY TRANSFER PLAN
BCV IV Liquid Product Transfer Activities


Month 1


1.    Chimerix to provide manufacturing information including formulation,
manufacturing process and batch records
1.1.    MSDS
1.2.    QTPP
1.3.    Raw materials
1.4.    Vial, stopper and seal materials
1.5.    Cleaning procedure
1.6.    Development report (Liquid)
1.7.    Batch records
1.7.1.    Formulation
1.7.2.    Process diagrams
1.7.3.    Manufacturing process
1.7.4.    Filling process
1.7.5.    Packaging info
2.    Chimerix to provide, as applicable, certificate of analysis of API,
Standard, BCV IV solution as well as raw materials
3.    Chimerix to provide [*]
4.    Chimerix to provide Finish Product test methods and specifications (and
test methods performed by product manufacturer upon receipt of API)
4.1.    API test methods performed at receipt
4.1.1.    Identification by IR
4.1.2.    Endotoxin test
4.2.    In-process test methods and specifications
4.2.1.    pH
4.2.2.    Assay by UV
4.3.    Finished product test methods with specifications
4.3.1.    Finished product specification
4.3.2.    Non-compendial Finished product methods – ID by HPLC, ID by UV, Assay,
Drug Related Impurities (Early-eluting and Late-eluting)
4.3.3.    Identify HPLC columns
4.3.4.    Working Standards and markers
4.3.5.    API
4.3.6.    Raw material samples
To be discussed
5.    3-Phase Approach for Analytical Method Transfer
5.1.       Phase 1 – SymBio to thoroughly examine product specification and
methods, obtain all equipment and supplies needed for application of methods,
and interface with Chimerix on any questions related to In-process test method
and specifications
5.2.       Phase 2 – SymBio and/or SymBio-chosen contract facility to perform
analytical methods on R&D samples of finished product and informally compare
data to data generated by Lancaster and/or Chimerix. SymBio and Chimerix to
assess mock transfer data and determine if more work is needed or if formal
transfer should proceed
5.3.       Phase 3 – SymBio and/or SymBio-chosen contract facility to draft
formal method transfer protocol and acceptance criteria. SymBio/SymBio-chosen
contract facility and Chimerix/Lancaster to review and approve formal method
transfer protocol. Both groups will receive and test representative samples and
complete methods transfer activities and report






--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




To be discussed
6.    SymBio to provide the name of their selected Japanese CMOs and Chimerix
should assess their capabilities and review their facility and equipment
validation including media fills/environmental information
7.    SymBio should name their CMO
8.    Chimerix to provide technical assistance to SymBio in assessing CMO’s
equipment and capabilities
8.1.    Purchasing a [*] or smaller dedicated tank based on SymBio batch size
requirement
8.2.    Dedicated compounding tank [*] or smaller based on SymBio batch size
requirement
8.3.    IQ, PQ, OQ of the tank
8.4.    Formally evaluate aseptic process and terminal serialization
9.    Product safety
9.1.    Acceptable daily exposure determination and OEL
9.2.    API industrial Hygiene analytical method development and validation
10.    SymBio or CMO to provide transfer protocol including gap analysis and
risk assessment on gaps and mitigation plan for reducing the risks (estimated
duration 3-4 weeks)
11.    SymBio or CMO should perform initial assessments on their CMO
capabilities with BCV IV solution
11.1.    Pump and nozzles evaluation on 2 mL vials
11.2.    Suitability evaluation of manufacturing process with filling and
packaging
11.3.    Run a full/small scale IV batch to assess manufacturing capabilities to
identify the critical process parameters
12.    SymBio must perform the extractable/ leachable study from the container
closure systems
13.    CMO must perform the media fill or process simulation test
14.    SymBio to provide MBR and PBR to Chimerix for review (estimated duration
4-6 weeks)
15.    Chimerix to review MBR and PBR and comments (estimated duration 4 weeks)
16.    Chimerix to provide MBR and PBR and all subsequent revisions (estimated
duration 4 weeks)
17.    CMO to manufacture a Demo/Engineering batch (estimated duration 4 weeks)
17.1.    Test the specification T=0
17.2.    Initiate stability study
17.3.    Chimerix to be onsite
17.4.    Tech transfer report
18.    CMO to manufacture a cGMP/Clinical batch (estimated duration 4 weeks, 12
weeks after the Demo batch stability study initiation)
18.1.    cGMP batch records including manufacturing and packaging
18.2.    Initiate stability, including stability protocols
18.3.    Chimerix to be onsite (optional)
19.    CMO to produce DoE batches to evaluate the critical process parameters
and their impact on critical product quality attribute (CPQA). Ideal to
manufacture small scale batches if the capability permissible by CMO (estimated
duration 8-10 weeks)
20.    CMO to manufacture a DOE parameters confirmation /pre-validation batch
(estimated duration 4 weeks)
20.1.    Initiate stability, including stability protocols
20.2.    Chimerix to be onsite (optional)
21.    CMO to produce risk assessment documents on manufacturing process
(estimated duration 4 weeks)
22.    CMO to generate validation protocols
22.1.    Facility
22.2.    Equipment
22.3.    Training of operators
22.4.    Media fills
22.5.    Aseptic operation
22.6.    Microbiological
22.7.    Manufacturing process
22.8.    Packaging process
22.9.    WFI
22.10.    Environmental
23.    CMO to manufacture [*] validation batches minimum
23.1.    Master batch record
23.2.    Stability, including stability protocols
23.3.    Executed batch report
23.4.    Validation report
23.5.    All other reports including any deviations






--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




BCV Drug Substance for IV Liquid Product Transfer Activities
Month 1


1.    Chimerix to provide drug substance manufacturing and analytical
documentation including master batch records, analytical method validation
reports, and specifications
1.1.       Starting material/Intermediate method validation reports and
specifications
1.1.1.    [*]
1.1.2.    [*]
1.1.3.    [*]
1.1.4.    [*]
1.1.5.    [*]
1.1.6.    [*]
1.2.       Master batch records
1.2.1.    [*]
1.2.2.    [*]
1.2.3.    [*]
1.2.4.    [*]
1.3.       Raw material (solvents and reagents) specifications
1.4.       CMX001 method validation reports and release specifications
1.5.       [*] and [*] validation protocols and reports
2.    Chimerix to provide 2 kg of drug substance manufactured at [*] with retest
extension based of stability
3.    Chimerix to provide, if available, [*] of reference materials/markers for
those used in CMX001 DS manufacturing. Intermediate markers that are maintained
at [*] will remain at [*]


[*]
Months 3-5
4.    Chimerix to provide [*] drug substance from final [*] validation batch
(manufactured with WFi water) pending [*]
To be discussed
5.    Chimerix to provide support for manufacture of [*] engineering batch
(using WFi water) at [*]
6.    Chimerix to provide support for manufacture of [*] validation batches
(using WFi water) at [*]


Potential back up CDMO for BCV Drug Substance
Within 24 months from the Effective Date
7.    3-Phase Approach for Analytical Method Transfer
7.1.       Phase 1 – SymBio to thoroughly examine product specification and
methods, obtain all equipment and supplies needed for application of methods,
and interface with Chimerix on any questions related to In-process test method
and specifications
7.2.       Phase 2 – SymBio and/or SymBio-chosen contract facility to perform
analytical methods on R&D samples of finished product and informally compare
data to data generated by Chimerix. SymBio and Chimerix to assess mock transfer
data and determine if more work is needed or if formal transfer should proceed
7.3.       Phase 3 – SymBio and/or SymBio-chosen contract facility to draft
formal method transfer protocol and acceptance criteria. SymBio/SymBio-chosen
contract facility approve formal method transfer protocol. SymBio/SymBio-chosen
contract facility will receive and test representative samples and complete
methods transfer activities and report






--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




Within 24 months from the Effective Date
8.    SymBio to provide the name of their selected CDMOs and Chimerix should
assess their technical capabilities and review their facility for
appropriateness
8.1.    Facility capable of handling high potency API and dichloroethane (DCE)
8.2.    Facility equipment/analytical instrumentation evaluation
8.3.    Quality management system
9.    SymBio should name their CDMO
10.    RSM procurement ([*])
10.1.    CMX004 transfer
11.    SymBio or CDMO to provide transfer protocol including gap analysis and
risk assessment on gaps and mitigation plan for reducing the risks (estimated
duration 3-4 weeks). Chimerix to review and provide documentation/support for
technical transfer necessary to prepare for process validation
11.1.    [*] transfer
11.2.    [*] transfer
11.3.    [*] transfer
11.4.    [*] Milling
12.    SymBio or CDMO should perform initial assessments on their CDMO
capabilities with BCV API process including [*] and [*]
12.1.    Run a full/small scale batch to assess manufacturing capabilities (time
depends on scale)
13.    SymBio to provide Master Batch Records to Chimerix for review (estimated
duration 4-6 weeks depending upon CDMO) SymBio to provide translation of batch
records and all other documents to be reviewed by Chimerix if they are not in
English
14.    Chimerix to review MBRs and comments (estimated duration 4 weeks)














--------------------------------------------------------------------------------






[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




EXHIBIT D
SYMBIO DEVELOPMENT PLAN


[*]





--------------------------------------------------------------------------------





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




EXHIBIT E
FORM OF JOINT PRESS RELEASE


Chimerix and SymBio Pharmaceuticals Establish Strategic Collaboration for
Antiviral Drug Candidate BRINCIDOFOVIR


– SymBio to develop BRINCIDOFOVIR for multiple antiviral indications –


[Intentionally left blank – text of joint press release to be determined.]





